El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante el vehículo procesal de mandamus se nos so-licita, en jurisdicción original, que ordenemos al Presi-dente de la Comisión Estatal de Elecciones (en adelante la C.E.E.), Juan R. Melecio, y a sus miembros a que, de cara a las elecciones generales de 7 de noviembre de 2000, aca-ten el mandato de la Constitución del Estado Libre Aso-ciado de Puerto Rico, en sus disposiciones pertinentes, y no pongan en ejecución lo dispuesto en la Ley Núm. 403 de 10 de septiembre de 2000, conocida como Ley de Elecciones Presidenciales en Puerto Rico, 16 L.P.R.A. see. 961 et seq. (en adelante Ley Núm. 403). Dicho estatuto impone a la C.E.E. la responsabilidad de organizar, administrar y rea-*386fizar una elección en la jurisdicción del Estado Libre Aso-ciado de Puerto Rico para elegir compromisarios para que éstos eventualmente voten por el Presidente y Vicepresi-dente de Estados Unidos.
Luego de evaluar los alegatos de las partes concernidas y las disposiciones constitucionales aplicables, resolvemos expedir el auto de mandamus solicitado por los peticiona-rios y declarar inconstitucional la Ley de Elecciones Presi-denciales en Puerto Rico.
f — 1
El 10 de septiembre de 2000 el Gobernador de Puerto Rico, Hon. Pedro Rosselló González, firmó la citada Ley Núm. 403. Esta ley impuso a la C.E.E. la responsabilidad de organizar, administrar y realizar en la jurisdicción del Estado Libre Asociado de Puerto Rico, una elección para elegir compromisarios para que éstos eventualmente voten por el Presidente y Vicepresidente de Estados Unidos. Con-forme al texto de la Ley Núm. 403, supra, esta elección presidencial sería realizada de forma simultánea con las Elecciones Generales de 7 de noviembre de 2000.
Con ese fin, la Ley Núm. 403, supra, autorizó “el uso de los recursos, equipo, propiedad mueble e inmueble, así como de los empleados y funcionarios adscritos a la Comi-sión, que sean necesarios para llevar a cabo todos los pro-cesos y actividades relacionadas con dicha elección”. Art. 1.3 de la Ley Núm. 403 (16 L.P.R.A. sec. 961a). Asimismo, ordenó al Presidente de la C.E.E. que desarrollara y ejecu-tara “una campaña de información y orientación al elector sobre la celebración de las elecciones presidenciales en Puerto Rico”, para lo cual debía utilizar “todos los medios de comunicación y técnicas de difusión pública a su al-cance, incluyendo la divulgación a través de los medios te-levisivos y la Internet”. Art. 3.5 de la Ley Núm. 403 (16 L.P.R.A. sec. 961o). Finalmente, la referida Ley Núm. 403 *387asignó a la C.E.E. “la cantidad de novecientos mil (900,000) dólares, de fondos no comprometidos del Tesoro Estatal para los gastos relacionados con la organización e implantación de los procesos de la elección presidencial”. Art. 4.3 de la Ley Núm. 403 (16 L.P.R.A. sec. 961n).
Conforme a la Exposición de Motivos de la Ley Núm. 403 (2000 (Parte 3) Leyes de Puerto Rico 2580) fue apro-bada como consecuencia de la decisión emitida por el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico (Hon. Jaime Pieras, Juez) en el caso Gregorio Igartúa de la Rosa v. U.S., caso Civil Núm. 00-1421 (JP), en el cual se resolvió que los puertorriqueños, por razón de su ciudadanía estadounidense, tenían derecho a votar en Puerto Rico en las elecciones presidenciales, y ordenó al gobierno del Estado Libre Asociado de Puerto Rico a que implantara los mecanismos necesarios para hacer viable el ejercicio de dicho voto.(1)
Luego de la aprobación de la Ley Núm. 403, supra, el Partido Independentista Puertorriqueño (en adelante el P.I.P.) á través de su Presidente, el Ledo. Rubén Berrios Martínez, y la agrupación PROELA acudieron por sepa-rado al Tribunal de Primera Instancia para presentar una solicitud de injunction y sentencia declaratoria para que se invalidara la legislación. (2)
El Senador Eudaldo Báez Galib, del Partido Popular Democrático, por su parte, presentó un recurso de mandamus ante esta Curia, en el cual alegó que la Legislatura de Puerto Rico no posee autoridad alguna para ordenar la realización de una elección presidencial. Añadió que cual-*388quier asignación de fondos públicos para dicho evento viola la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, que impone al Estado la obli-gación de usar fondos del erario para fines públicos. Sos-tuvo que procedía expedir un mandamus dirigido a la C.E.E. y a sus funcionarios para que respetaran dicho mandato constitucional y organizaran las elecciones gene-rales sin incluir el proceso del voto presidencial.(3)
A petición del Gobierno de Puerto Rico, el Tribunal de Distrito federal aceptó la remoción de todos estos casos de los tribunales de Puerto Rico y los consolidó para su eventual adjudicación. (4)
Mientras estos casos estaban pendientes en el Tribunal de Distrito federal, el Tribunal de Circuito de Estados Uni-dos para el Primer Circuito revocó la decisión emitida en Igartua de la Rosa v. U.S., supra, que motivó la aprobación de la Ley Núm. 403, supra. (5) Indicó el Tribunal de Circuito al respecto:
In Igartúa I, a case brought by the same lead plaintiff and lawyer who appears currently before us, this court held with undeniable clarity that the Constitution of the United States does not confer upon United States citizens residing in Puerto Rico a right to participate in the national election for President and Vice-President. Addressing precisely the argument presented to the district court in this case, this court recognized that Article II of the Constitution explicitly provides that the President of the United States shall be elected by electors who are chosen by the States, in such manner as each state’s legislature may direct. We concluded that Puerto Rico, which is not a State, may not designate electors to the electoral college, and therefore that the residents of Puerto Rico have no constitutional right to participate in the national election of the President and Vice-President. Igartua déla Rosa v. U.S., 2000 WL 1521203 C.A. 1 (Puerto Rico 2000). (Énfasis suplido y citas omitidas.)
El Tribunal de Circuito federal rechazó de plano des-*389viarse de sus claros precedentes sobre este asunto y reiteró enfáticamente la inexistencia de un derecho constitucional al voto presidencial como derivado de la ciudadanía estadounidense. Añadió que sólo un cambio en la condición política de Puerto Rico mediante su incorporación como es-tado federado, o una enmienda a la Constitución de Esta-dos Unidos permitiría que los puertorriqueños pudieran votar en Puerto Rico por el Presidente y Vicepresidente de Estados Unidos. Señaló, además:
Since our decision in Igartúa I in 1994, Puerto Rico has not become a State, nor has the United States amended the Constitution to allow United States citizens residing in Puerto Rico to vote for President, as it did for United States citizens residing in the District of Columbia with the Twenty-Third Amendment to the Constitution. Igartua de la Rosa v. U.S., 2000 WL 1521203 C.A. 1 (Puerto Rico 2000). (Citas omitidas.)
Así las cosas, Damaris Mangual Vélez —como Comisio-nada Electoral del P.I.P.— y Pedro Martínez Agosto, Irma Rodríguez Agosto, Maribel Arroyo Rodríguez, Rosalina Vega Rivera y Carlos Aner Navarro Carrasquillo —en su calidad de funcionarios de la C.E.E.— acudieron ante este Tribunal mediante un recurso de mandamus. Nos solicita-ron que expidiéramos un auto de mandamus dirigido a la C.E.E., su Presidente y sus miembros(6) “para que proce-dan de inmediato con todas las gestiones necesarias para la celebración de las elecciones generales del 7 de noviem-bre de 2000 sin poner en vigor lo dispuesto en la Ley de Elecciones Presidenciales”, la que, aducen, es inconsti-tucional. Petición de mandamus, pág. 23.
Los peticionarios nos expresan que la Ley Núm. 403, supra, les impone “obligaciones legales ... a pesar de que se oponen por razones ideológicas a la celebración de dicha elección presidencial en Puerto Rico” y que tales obligacio-*390nes están afectando sus funciones en la C.E.E. Nos indi-can, además, que: (1) la citada Ley Núm. 403 constituye un ejercicio inconstitucional de autoridad legislativa en viola-ción del Art. II, Sec. 19 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ya que pretende “implantar fic-ticiamente un derecho legal inexistente y perseguir el ob-jetivo de alterar la relación de poder entre Puerto Rico y Estados Unidos, sin que el pueblo lo haya autorizado”; (2) la referida Ley Núm. 403, al perseguir objetivos constitu-cionalmente ilegítimos, al asignar fondos públicos y auto-rizar el uso de recursos públicos, viola la See. 9 del Art. VI de nuestra Constitución, supra, preceptiva de que sólo po-drán ser usados fondos públicos para fines públicos legíti-mos, y (3) que citada la Ley Núm. 403 persigue adelantar la causa de la estadidad, por lo que viola el principio de igualdad económica electoral inmerso en la See. 9 del Art. VI de la Constitución de Puerto Rico, supra.
En vista de la proximidad del evento electoral y de la importancia pública que reviste este asunto, concedimos término a las partes para que se expresaran sobre los si-guientes aspectos: (1) la procedencia del mandamus como vehículo procesal para solicitar nuestra intervención; (2) la jurisdicción de los tribunales de Puerto Rico a la luz del caso Igartua de la Rosa, et al. v. U.S., caso Núm. 00-2083, que estaba pendiente ante el Tribunal de Distrito federal, y (3) sobre cualquier otro asunto que las partes desearan plantear.
Por su parte, el Senador Eudaldo Báez Galib acudió el 24 de octubre de este año ante esta Curia solicitándonos que expidamos el mandamus que previamente había presentado.(7) Acompañó con su moción una copia de la or-den del Tribunal de Distrito federal mediante la cual se devolvía el caso a los tribunales de Puerto Rico.(8)
El 26 de octubre de este año, consolidamos los dos (2) *391recursos ante nuestra consideración y, en auxilio de nues-tra jurisdicción y como medida provisional, ordenamos a la C.E.E., demás funcionarios, empleados y agentes de dicha Comisión “abstenerse de seguir organizando, [implan-tando] y viabilizando los procesos para la elección presi-dencial dispuesta en ... la Ley Núm. 403 ...”. Además, con-cedimos un término breve a todas las partes para que expusieran sus posiciones sobre los méritos de los recursos presentados.
Hoy, luego de evaluar las comparecencias de todas las partes, así como el derecho aplicable, resolvemos sin ulterior trámite, a tenor con la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A.
HH h-H
 La Constitución de Puerto Rico en su Art. V, See. 5, L.P.R.A., Tomo 1, ed. 1999, pág. 395, establece que “[e]l Tribunal Supremo, cada una de sus salas, así como cual-quiera de sus jueces, podrán conocer en primera instancia de recursos de hábeas corpus y de aquellos otros recursos y causas que se determinen por ley”. La Ley de la Judicatura de Puerto Rico de 1994 amplió la jurisdicción original de este Foro para considerar en el Tribunal Primera Instancia recursos de mandamus, quo warranto y auto inhibitorio. Art. 3.002 del Plan de Reorganización de la Rama Judicial Núm. 1 (4 L.P.R.A. sec. 22i). Además, los Arts. 649 y 650 del Código de Enjuiciamiento Civil disponen que este Tribunal pueda expedir autos de mandamus en jurisdicción original. 32 L.P.R.A. sees. 3421-3422; Regla 16 del Regla-mento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A.
Como se sabe, el recurso de mandamus es un auto discrecional y altamente privilegiado mediante el cual se ordena a una persona o personas naturales, en este caso a un funcionario público, el cumplimiento de un acto que en *392dicho auto se exprese y que esté dentro de sus atribuciones o deberes. 32 L.P.R.A. see. 3421. Este recurso
... está concebido para obligar a cualquier persona, corpora-ción junta o tribunal inferior a cumplir un acto que la ley par-ticularmente le ordena como un deber resultante de un empleo, cargo o función pública, cuando ese deber no admite discreción en su ejercicio, sino que es ministerial. (Escolio omitido.) D. Rivé Rivera, El Mandamus en Puerto Rico, 46 Rev. C. Abo. RR. 15, 19 (1985).
Hemos destacado en el pasado que, como condición para expedir un auto de mandamus, debemos considerar los factores siguientes: “el posible impacto que éste pueda tener sobre lo intereses públicos que puedan estar [involucrados]; ... evitar una intromisión indebida en los procedimientos del poder ejecutivo, y que el auto no se preste a confusión o perjuicios de los derechos de terceros”. Noriega v. Hernández Colón, 135 D.P.R. 406, 448 (1994). No hay duda que entre éstos, al momento de decidir expedir el auto, cobra particular importancia el posible impacto que pudiera tener su expedición sobre los intereses públicos. De ordinario, el posible impacto público que tendrá la expedición del mandamus será proporcional a la importancia del deber ministerial que se alega ha sido incumplido y que se pretende vindicar mediante el mandamus.
Como funcionario público sujeto a lo dispuesto en nues-tra Constitución y las leyes, el Presidente de la C.E.E. y sus funcionarios están sujetos al auto de mandamus. Ahora bien, ¿cuál es el deber ministerial que origina la expedición del auto de mandamus en el caso de autos? Dicho de otro modo, ¿qué deber ministerial queda incumplido por el Presidente de la C.E.E. y los funcionarios de dicha Comisión si dan cabal cumplimiento a lo dispuesto en la citada Ley Núm. 403?
Indudablemente, el Presidente de la C.E.E., como funcionario gubernamental, tiene el deber ministerial de actuar conforme a derecho. La expedición del auto de man*393damus, por lo tanto, queda plenamente justificada como mecanismo para obligar a la C.E.E., a su Presidente y a sus funcionarios, a la obediencia ministerial de leyes váli-das o de disposiciones constitucionales, cuyo cumplimiento, se sabe, es ineludible.
De igual forma, el recurso de mandamus permite exigir que un funcionario no acate o cumpla con una ley o actua-ción gubernamental cuando su cumplimiento quebranta un deber ministerial de superior jerarquía, como lo sería un deber ministerial impuesto por la Constitución del Es-tado Libre Asociado. Véanse: Bailey v. McDougall, 320 N.Y.Sup.2d 271, 274 (1970) (“relief in the nature of mandamus may be granted to compel a public body or officer to refrain from taking particular administrative action in contravention of a clear mandate of law”); Matter of New York Post Corporation, 163 N.Y.Sup.2d 409, 414 (1957) (“relief in the nature of mandamus may be granted to compel a public body or officer to refrain from taking particular administrative action in contravention of a clear mandate of law, even though the immediate relief sought is of a preventive rather than an affirmative nature”); F.G. Ferris, The Law of Extraordinary Legal Remedies, St. Louis, Thomas Law Book Co., 1926, pág. 227. De existir un deber legal que contravenga una obligación constitucional, el pri-mero ha de ceder ante la Ley Suprema. Vargas v. Chardon, 405 F. Supp. 1348 (D.P.R. 1975).
La exigencia de un deber ministerial definido no impide ni exime a los tribunales de la obligación de interpretar la Constitución y las leyes. La procedencia del auto de mandamus no está proscrita por el hecho de que se requiera una interpretación judicial del deber ministerial invocado. Rosati v. Haran, 459 F. Supp. 1148, 1151 (D. N.Y. 1977) (“[M]andamus will not be precluded solely because judicial construction is required to clarify the duty. Thus, mandamus will lie not only where a federal officer has failed to comply with a specific statutory or regulatory direc*394tive, but also where a constitutionally mandated duty has not been performed”). Véanse, además: Mattern v. Weinberger, 519 F.2d 150, 156-157 (3er Cir. 1975); Feiss v. Milwaukee County, 525 N.W.2d 768, 775 (1994); State v. Thomson, 37 A.2d 689, 692 (1944).
En el caso de autos, somos de opinión que, como veremos más adelante, el cumplimiento de la Ley Núm. 403, supra, infringe un deber ministerial de mayor jerarquía: el impuesto por la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, supra, que requiere a todo funcionario público la obligación de utilizar fondos públicos para fines públicos. Por lo tanto, la C.E.E. y sus funcionarios tienen el deber ministerial de abstenerse de utilizar recursos públicos para un propósito que se aparte de la finalidad pública exigida por la Constitución. El recurso de mandamus constituye, por lo tanto, el mecanismo adecuado para ordenar a la C.E.E. que cumpla con su deber ministerial de hacer viable procesos electorales constitucionalmente válidos.
Finalmente, a escasos días del proceso electoral autori-zado por la Ley Núm. 403, supra, la obtención de un reme-dio rápido y eficaz no está disponible mediante los meca-nismos judiciales ordinarios ni mediante los extraordinarios que pudieran ser presentados ante el Tribunal de Primera Instancia o ante el Tribunal de Circuito de Apelaciones. El problema planteado requiere una solu-ción pronta y definitiva a través de nuestra intervención directa en un asunto que es esencialmente de naturaleza constitucional. No podemos pasar por alto que los asuntos relacionados a materia electoral gozan en nuestro ordena-miento jurídico de un sitial de la más alta importancia.
En lo que respecta a la atención que debemos brindarle los tribunales, especialmente ante la proximidad del evento electoral, ésta debe ser rápida, de forma tal que se le imprima certeza y finalidad al asunto. Esta certeza y finalidad solamente se la puede dar el Tribunal Supremo *395de Puerto Rico. En el caso de autos no hay otro recurso o remedio disponible para los peticionarios en un asunto de vital importancia para nuestro sistema democrático de gobierno. Esta responsabilidad no la podemos abdicar. En estas circunstancias, el auto de mandamus es el único re-medio judicial existente para prevenir una elección que es ilegal. People v. Boyle, 163 N.Y.S. 72 (1917). En vista de todo lo anterior, resolvemos que el recurso de mandamus, presentado en jurisdicción original ante este Foro, consti-tuye el vehículo procesal adecuado para resolver esta controversia. Véanse: Báez Galib v. Rosselló González y otros I, 147 D.P.R. 371 (1999); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, Cap. IX, págs. 925-932.
f — 1 HH
El Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado, supra, ed. 1999, pág. 410, dispone lo siguiente:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
En P.I.P. v. C.E.E., 120 D.P.R. 580, 606 (1988), destaca-mos que el texto de esta disposición “no es nada enigmático”. Añadimos que “la noción de finalidad pública juega un papel importante en nuestro ordenamiento jurí-dico” pues “[a] diferencia de los particulares quienes, siem-pre que sea lícito, pueden actuar para los fines más varia-dos, la búsqueda de un fin de interés público es la condición positiva de toda actuación estatal”. íd.
En esa ocasión, además, modificando nuestros pronunciamientos en P.S.P. v. E.L.A., 107 D.P.R. 590 *396(1978), resolvimos que la determinación inicial de los pode-res políticos en torno a lo que constituye un fin público merece deferencia. Al respecto afirmamos que al ejercer nuestras prerrogativas constitucionales de juzgar la vali-dez jurídica de las actuaciones de las otras ramas de go-bierno con relación al uso de fondos del erario para fines considerados como públicos, “los tribunales debemos ac-tuar con prudencia y deferencia a la voluntad legislativa, siempre que la misma esté enmarcada dentro del esquema constitucional y aunque como magistrados discrepemos personalmente de la bondad de los actos legislativos”. P.I.P. v. C.E.E., supra, pág. 611. Ello significa que el ejercicio de nuestra facultad interpretativa de la See. 9 del Art. VI, Const. E.L.A., supra, “no [es] distinto al desempeño normal de la función revisora que nos corresponde ejercer bajo el sistema de separación de poderes”. P.P.D. v. Rosselló González, 139 D.P.R. 643, 685 (1995).
Ahora bien, esa deferencia no significa que los tribuna-les debemos renunciar a ejercer nuestra facultad constitu-cional de evaluar si determinado uso de propiedad o fondos del Estado por parte de la Legislatura y el Ejecutivo cons-tituye un uso para un fin público. Esa deferencia tampoco puede ser llevada al absurdo de que este Tribunal se cruce de brazos para permitir un uso de fondos públicos para un fin claramente contrario a nuestro ordenamiento constitu-cional, pues “la Constitución ... se impone a la legislación ordinaria”. P.I.P. v. C.E.E., supra, pág. 612
En el caso de autos, la parte peticionaria sostiene que la Ley Núm. 403, supra, infringe la See. 9 del Art. VI, supra, y el axioma constitucional de igualdad económica electoral en la medida en que coloca a Puerto Rico en una situación similar a la de un estado dentro del sistema constitucional de Estados Unidos. En su comparecencia ante este Tribunal, Damaris Mangual y otros afirman al respecto lo si-guiente:
La [implantación] efectiva de la Ley 403 sin duda persigue *397adelantar la causa de la estadidad, defendida sólo por uno de los tres partidos políticos principales. Los fondos asignados para la implantación de la ley, por lo tanto, favorecen la causa ideológica de uno sólo de los partidos. Ello es particularmente significativo en vista de que la Ley ordena a la C.E.E. no sólo que celebre la elección, sino que invierta cientos de miles de dólares en una campaña de información y orientación, no me-ramente para informar al electorado de la oportunidad de vo-tar, sino para instar a los electores que en efecto participen masivamente en la elección presidencial. Petición de Mandamus, pág. 14.
El Procurador General, por su parte, intentando demos-trar la existencia de un fin público que fundamenta la aprobación de la Ley Núm. 403 nos señala:
¿No es, en el peor de los casos, un fin público legítimo el mero hecho de poder manifestar al Presidente electo y su partido nacional, al igual que al candidato y partido perdedor, que el Pueblo de Puerto Rico lo respalda o no lo respalda? Como ciu-dadanos americanos que somos, tal mensaje nos daría más voz a nivel nacional que la que actualmente gozamos. Esto debido a que durante el cuatrienio que comienza (2001-2004) tanto el nuevo Presidente, al igual que su oposición política a nivel federal, conocerán por primera vez en la historia de la Nación Americana el parecer del Pueblo de Puerto Rico sobre qué can-didato y qué plataforma federal prefiere.Aunque esto no constituye un voto de jure por el [P]residente, es igual de impor-tante y efectivo, pues es un ejercicio del poder de expresión de nuestro Pueblo sobre la ejecutoria del Presidente, el cual, se ha-brá de escuchar a través de toda la nación americana. (Enfasis suplido.) Informe del Procurador General, pág. 16.
Nuestro examen de la legislación impugnada, así como de las comparecencias de las partes nos convence de que la Ley Núm. 403, supra, no constituye un ejercicio legislativo válido al amparo de la See. 9 del Art. VI, supra. La asignación de fondos públicos para la elección presidencial ordenada por la Ley Núm. 403, supra, carece de un fin público discernible. El Procurador General sólo nos ex-presa que la referida ley promueve que los puertorriqueños se expresen sobre la ejecutoria del Presidente de Estados Unidos. Independientemente del hecho de que tal asevera-*398ción es incorrecta, pues el actual Presidente de Estados Unidos no figurará como candidato a Presidente, lo cierto es que esa expresión que realizarían los puertorriqueños carece de consecuencia práctica legítima alguna.
La Constitución de Estados Unidos sólo permite a los ciudadanos domiciliados en un estado de la Unión o del Distrito de Columbia votar por el Presidente de Estados Unidos. Así lo han reconocido en forma clara y expresa los Tribunales de Apelaciones de Estados Unidos en Igartua de la Rosa v. U.S., 32 F.3d 8 (1er Cir. 1994), y en Igartua de la Rosa v. U.S., 229 F.3d 80 (1er Cir. 2000). Por otro lado, ni la Constitución del Estado Libre Asociado ni la Ley de Relaciones Federales con Puerto Rico, 1 L.P.R.A. sec. 1 et seq., permiten la realización de un evento electoral en Puerto Rico para que las personas elijan a unos compromi-sarios, para que éstos, a su vez, voten por el Presidente y Vicepresidente de Estados Unidos. Precisamente, esto es lo que la referida Ley Núm. 403 dispone. Se trata, por lo tanto, de una legislación que pretende que el pueblo puer-torriqueño efectivamente seleccione a unas personas para que realicen una función que la propia ley establece. Si esa votación no tiene consecuencia alguna a la luz de lo re-suelto por el Tribunal de Circuito federal en el caso Igartua de la Rosa v. U.S., 229 F.3d 80 (1er Cir. 2000), no existe fin público alguno que se satisfaga conforme al texto constitucional.
La Ley Núm. 403, supra, contrasta con el estatuto que validamos en P.I.P. v. C.E.E., supra. Allí los procedimientos de primarias presidenciales conducían a la selección de delegados que asisten, participan y votan en las convenciones de partidos nacionales. Su comparecencia y participación en dichas asambleas está reconocida como plenamente válida en los reglamentos de dichas organizaciones políticas. Por lo tanto, la participación de los delegados puertorriqueños tiene una consecuencia tangible y *399concreta en la confección y aprobación de los programas de gobierno de dichos partidos nacionales y en la selección de las personas que han de implantarlo. Estos dos (2) eventos innegablemente tienen un gran impacto sobre los puerto-rriqueños, por lo que, en P.I.P. v. C.E.E., supra, entendimos que constituía un fin público asegurarse de que las prima-rias allí atendidas estuvieran debidamente reguladas por el ordenamiento electoral nuestro.
Sin embargo, la elección presidencial que propone la Ley Núm. 403, supra, no tiene consecuencia práctica alguna. Su validez no está reconocida por la Constitución de Estados Unidos, que es la única autoridad que podría conceder ese derecho.
Por otro lado, el Procurador General sostiene que, en caso de no reconocerse la validez del voto presidencial, que-daría como fin público residual el interés de los puertorri-queños en expresar su deseo de participar en dicho sufragio. Este argumento es, cuanto menos, frívolo. La Ley Núm. 403, supra, no se concibió como una consulta sobre la deseabilidad del voto presidencial, sino que presume la va-lidez de dicho voto y dispone la elección entre los candida-tos al ejecutivo federal. La transmutación de ese proceso en una mera expresión pública sobre la participación puer-torriqueña en los comicios federales, como alega el Procu-rador General, se aparta impermisiblemente de la clara intención legislativa al aprobar la medida. En todo caso, sostener esta bifurcación entre la letra de la ley y el efecto hipotético del voto presidencial, según expuesto por el Pro-curador General, implicaría promover una falacia electoral de descomunal proporción y perpetuaría una ficción que tiene como eje central una votación no permitida por la Constitución de Estados Unidos, según concluido por los tribunales federales. Igartua de la Rosa v. U.S., 229 F.3d 80 (1er Cir. 2000). En ausencia de un fin público discernible y definido, es evidente que su propósito es únicamente político-partidista, según veremos a continuación, lo cual *400es ajeno a lo dispuesto en nuestra Constitución sobre el uso de fondos públicos.
De otro modo, estimamos que esta legislación viola el axioma constitucional de igualdad electoral de los partidos políticos inscritos, en la medida en que promueve una práctica electoral que es cónsona con una fórmula de esta-tus que sólo propugna un partido político, en este caso, el Partido Nuevo Progresista. En este sentido, el evento es-tructurado legislativamente mediante la Ley Núm. 403, supra, inclina la balanza a favor de la alternativa de esta-tus defendida por dicha entidad política. La asignación de fondos y recursos públicos con el fin de poner en ejecución la Ley Núm. 403, supra, constituye, por lo tanto, una asig-nación impermisible que socava el esquema democrático de neutralidad gubernamental en los asuntos de estatus.
Como hemos afirmado en el pasado, la Constitución del Estado Libre Asociado de Puerto Rico no favorece ninguna alternativa de estatus. Tampoco cierra puertas a alternativa alguna. P.S.P. v. E.L.A., 107 D.P.R. 590, 606 (1978). Su texto es neutral en cuanto al destino político del país. Cualquier medida legislativa o gubernamental que tenga el efecto de inclinar la balanza a favor de alguna alternativa de estatus sin que tenga la aprobación de los puertorriqueños, infringe el esquema de neutralidad que al respecto se deriva de nuestra Constitución. La Legislatura, si bien puede formular política pública sobre distintas áreas del quehacer gubernamental legítimo, no puede aprobar legislación que altere sustancialmente la relación política de Puerto Rico con Estados Unidos sin que previamente haya obtenido la aprobación de los puertorriqueños a ese curso de acción. Id. Así lo reafirmamos recientemente en Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141, 205 (1997), cuando destacamos que “[e]l pueblo de Puerto Rico conserva la facultad de procurar cambios de status”. (Énfasis suplido.)
*401> I — i
En vista de lo anterior, es evidente que la Ley Núm. 403, supra, es inconstitucional por violar la Constitución de Puerto Rico en su See. 9 del Art. VI, supra. Constituye una asignación indebida de fondos públicos para un propósito sin consecuencia legítima alguna.
Por lo tanto, se expide el auto de mandamus y se ordena a la Comisión Estatal de Elecciones, a su Presidente, Juan R. Melecio, y a sus funcionarios a que celebren las eleccio-nes generales del 7 de noviembre de 2000 sin incluir pro-cedimiento alguno relacionado con la elección presidencial dispuesta en la Ley Núm. 403, supra. También ordenamos la paralización inmediata y permanente de todos los proce-dimientos encaminados a organizar, implantar y hacer viable la votación presidencial allí dispuesta.
Se imparte carácter permanente a las medidas provisio-nales que establecimos en la Resolución de 26 de octubre de 2000. La C.E.E. mantendrá vigentes las prohibiciones allí establecidas. Además, tomará todas las medidas nece-sarias para poner en vigor lo aquí resuelto de forma tal que todo material relacionado a la votación presidencial auto-rizada por la Ley Núm. 403, supra —incluyendo, pero sin limitarse a, cualquier urna, papeleta o insignia identifica-tiva de algún candidato o partido participante en dicho proceso— sea retenido por funcionarios de la Comisión sin que esté expuesto a los votantes y sin que se afecte el pro-ceso regular de votación en las elecciones generales del 7 de noviembre de 2000. Durante el procedimiento de escru-tinio de aquellas papeletas de procedimientos especiales —incluido, pero no limitado, al voto ausente, voto de con-finados y voto de funcionarios del orden público— se des-cartarán las papeletas recibidas relativas al voto presidencial. La C.E.E. no las contabilizará ni informará sobre resultado alguno que de ellas se infiera.

*402
Se emitirá la sentencia correspondiente. Considerando la proximidad de las elecciones y el impacto de esta deci-sión sobre dicho proceso, este dictamen tendrá vigencia in-mediata y cualquier moción de reconsideración que se pre-sente no tendrá efecto interruptor sobre lo aquí dispuesto, a menos que este Tribunal disponga lo contrario.

— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
El tiempo, en su pausado pero implacable transcurrir, ha mostrado ser el más certero de los jueces. Con el pasar del tiempo, las disidencias —en ocasiones— se consolidan en prudentes convergencias. El presente caso es un ejem-plo vivo de ello; dos (2) de las posiciones disidentes, que desde hace algunos años venimos objetivamente soste-niendo, acertadamente se convierten hoy en mayoritarias.
i — I
El 12 de septiembre de 2000, el peticionario, Eudaldo Báez Galib, presentó ante este Foro, en jurisdicción original, un recurso de mandamus solicitando se le ordene a la Comisión Estatal de Elecciones (en adelante la Comisión) no incluir en las elecciones generales, a celebrarse el próximo 7 de noviembre del año en curso, el proceso diri-gido a votar por el Presidente de Estados Unidos. De otro lado, el 19 de octubre de 2000, Damaris B. Mangual Vélez, Pedro Martínez Agosto, Irma Rodríguez Morales, Maribel Arroyo Rodríguez, Rosalina Vega Rivera y Carlos Aner Navarro Carraquillo acudieron ante nos, igualmente me-diante recurso de mandamus, formulando similar petición.
Luego de varios trámites, el pasado 26 de octubre emi-timos resolución consolidando ambas acciones y resol-viendo ejercer nuestra jurisdicción original. Le concedimos *403a las partes un término para que presentaran sus respec-tivos alegatos en torno a la constitucionalidad de la Ley Núm. 403 de 10 de septiembre de 2000 (16 L.P.R.A. see. 961 et seq.). Además, ordenamos “a la Comisión Estatal de Elecciones, su Presidente y Comisionados, demás funcio-narios, empleados y agentes de dicha Comisión, abstenerse de seguir organizando, implementando y viabilizando los procesos para la elección presidencial dispuesta por la ci-tada ley Número 403”. Resolución de 26 de octubre de 2000.
No obstante estar conforme con la opinión mayoritaria y con la sentencia emitidas, hemos considerado conveniente expresarnos por separado.
1 — H HH
El Tribunal Supremo, cada una de sus salas, así como cualquiera de sus Jueces, podrán conocer en Primera Ins-tancia de recursos de habeas corpus y de aquellos otros recursos y causas que se determinen por ley. Véase Art. V, Sec. 5 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. En aras de instrumentar dicho mandato constitucional, en la Ley de la Judicatura de Puerto Rico de 1994 se extendió la jurisdicción original de este Tribunal a recursos de “mandamus, ... quo waranto, [y] auto inhibitorio ...”. 4 L.P.R.A. sec. 22i(a).
El mandamus es un recurso altamente privilegiado dirigido a una “persona o personas naturales, a una corpora-ción o a un tribunal judicial de inferior categoría, [...] re-quiriéndoles para el cumplimiento de algún acto que en dicho auto se exprese y que esté dentro de sus atribuciones o deberes”. 32 L.P.R.A. see. 3421.
El mencionado recurso está concebido para obligar a las personas antes señaladas a cumplir con un acto que una legislación le impone, como resultado de un empleo, cargo o función pública cuyo cumplimiento no admite discreción, *404sino que es ministerial. Véase D. Rivé Rivera, Recursos Ex-traordinarios, 2da ed., San Juan, Ed. U.I.A., 1996, pág. 107. En esencia, un deber ministerial, según definido juris-prudencialmente, es aquél impuesto por una ley válida que no permite discreción en su ejercicio, sino que es mandato-rio e imperativo. Noriega v. Hernández Colón, 135 D.P.R. 406, 448 esc. 52 (1994).
Para que proceda el recurso no se requiere que el deber ministerial surja de forma clara y expresa de las disposi-ciones legales aplicables, pues tal requisito reduciría nues-tra función de interpretar la Constitución y las leyes. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 418 (1982). Dicho deber ministerial puede proceder de una le-gislación o de la Constitución, como ley suprema.(1) Ade-más, como toda obligación, el deber ministerial de un fun-cionario público puede consistir en hacer o no hacer alguna cosa. (2) Por consiguiente, no debe haber duda alguna sobre el hecho de que el recurso de mandamus puede ser utili-zado con el fin de ordenarle a un funcionario público que se abstenga de hacer alguna cosa, cuya ejecución resultaría contraria a una ley o a la Constitución.
Así, cualquier intento de poner en vigor una ley que contraviene la Constitución de Puerto Rico constituye una violación del mandato constitucional de actuar legalmente y conforme a derecho, deber impuesto por esta misma Constitución. En caso de que la ley impugnada atente con*405tra los mandatos constitucionales, este Tribunal tiene el de-ber y obligación de declarar judicialmente inconstitucional dicha ley y ordenar a todo funcionario público abstenerse de poner en vigor la misma.
Repetimos aquí lo que expresáramos en nuestra opinión disidente, hace casi diez (10) años, en Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402, 468-469 (1991), opinión disidente:
... no existe ninguna objeción lógica al principio de un mandamus negativo. Menos aún en este caso. Lo contrario sería definir el remedio superficialmente. En estas situaciones lo que se manifiesta como negativo en su forma, es innegablemente, positivo sustantivamente.
El propósito esencial del auto de mandamus es obligar a la obediencia ministerial de una ley válida, a través del cumpli-miento de deberes específicos. El principal deber ministerial de la Comisión Estatal de Elecciones, y de su presidente el Sr. Juan R. Melecio, es el de actuar conforme a derecho. Cualquier intento de poner en vigor una ley que claramente contraviene la Constitución de Puerto Rico y la de los Estados Unidos, consti-tuye una violación del mandato constitucional de actuar legal-mente y conforme a derecho, deber impuesto por estas mismas Constituciones. El recurso de mandamus obliga a actuar afir-mativamente sólo cuando se incumple con los deberes que or-dena una ley válida. Por el contrario, puede exigir el que no se acate una actuación o ley inconstitucional, porque si no se es-taría promoviendo el quebrantamiento de un deber constitucional. (Enfasis en el original suprimido y énfasis suplido.)
Debe señalarse en cuanto a este aspecto, finalmente, que los factores que se han de considerar, al momento de decidir si se expide o no un recurso de mandamus, son los siguientes: “el posible impacto que éste pueda tener sobre los intereses públicos que puedan estar envueltos; el evitar una intromisión indebida en los procedimientos del ejecu-tivo, y que el auto no se preste a confusión o perjuicios de los derechos de terceros”. Noriega v. Hernández Colón, ante, pág. 448. De todos ellos, el de mayor importancia es el del posible impacto al interés público. íd.
En el caso de autos, por tanto, resulta mandatorio eva-*406luar, primeramente, si la medida legislativa es o no constitucional. De no ser válida conforme a nuestro orde-namiento constitucional, vendremos en la obligación de ex-pedir el recurso de mandamus con el fin de vindicar los mandatos constitucionales.
r*H HH HH
La See. 9, Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 410, expone que "[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”. (Enfasis suplido.) El requisito de “finalidad pública” es un presupuesto indispensable en todo proceso de erogación de fondos públicos que limita la capacidad de actuar del Estado. En cuanto al alcance de este concepto, en P.P.D. v. Gobernador I, 139 D.P.R. 643, (1995), este Tribunal expresó que:
El concepto de “fin público” no es uno estático y sí uno ligado al bienestar general que tiene que ceñirse a las cambiantes condiciones sociales de una comunidad específica, a los proble-mas peculiares que éstas crean y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una sociedad compleja. Su significado ha cobrado un marco dimensional de naturaleza liberal, generalmente prevaleciendo el criterio de que los objetivos que estuvieren contemplados en el referido fin pú-blico deben redundar en beneficio de la salud, seguridad, moral y bienestar general de todos los ciudadanos. (Énfasis en el original. Cita omitida.)
La Asamblea Legislativa, no hay duda, posee una am-plia discreción a los efectos de determinar lo que constituye un fin público. De ordinario, no habremos de invalidar dicha determinación a menos que sea manifiestamente arbi-traria e incorrecta. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 D.P.R. 1 (1997). No obstante, tal deferencia no nos priva de nuestra facultad de interpretar finalmente la *407Constitución, la cual es ineludible e indelegable. P.S.P. v. E.L.A., 107 D.P.R. 590, 599 (1978).
En P.I.P. v. C.E.E., 120 D.P.R. 580, 607-608 (1988), en atención al tema que nos ocupa, este Tribunal señaló que:
El gobierno en el Estado moderno tiene qne ser un ente ac-tivo y creador. La naturaleza cambiante de la función legisla-tiva justifica que este cuerpo cuente con los instrumentos nece-sarios para encarar exitosamente los retos de la vida moderna. Por ser las Asambleas Legislativas de los Estados democráticos los cuerpos donde maduran y toman forma las fuerzas sociales latentes u operantes, y donde sólo es posible definir con la ne-cesaria precisión la mayor parte de los elementos que compo-nen y constituyen el llamado fin o interés público, las opciones del legislador en este campo son amplias, siempre y cuando éste se mueva dentro del marco de la Constitución. (Enfasis suplido.)
A tenor con estos principios, procedemos a evaluar el estatuto bajo nuestra consideración.
IV
El 10 de septiembre de 2000 se aprobó y entró en vigor la Ley Núm. 403, conocida como Ley de Elecciones Presi-denciales en Puerto Rico (en adelante la Ley Núm. 403), ante. De conformidad con el Art. 1.3 de esta ley, la Comi-sión Estatal de Elecciones “tendrá la responsabilidad de organizar, implantar y viabilizar los procesos para la elec-ción presidencial en la jurisdicción del Estado Libre Aso-ciado de Puerto Rico”. 16 L.P.R.A. sec. 961a. Dicho artículo, también autoriza el uso “de los recursos, equipo, propiedad mueble e inmueble, así como de los empleados y funciona-rios adscritos a la Comisión, que sean necesarios para lle-var a cabo todos los procesos y actividades relacionadas con dicha elección”. íd. Para ello, se asignó la cantidad de novecientos mil dólares ($900,000). Art. 4.3, Ley Núm. 403 (16 L.P.R.A. see. 961 nt.).
En esencia, el propósito de esta legislación consiste en “viabilizar el derecho de los ciudadanos de Estados Unidos *408de América domiciliados en Puerto Rico a votar en las elec-ciones para los cargos de Presidente y Vice Presidente”, po-niendo así “en ejecución el reconocimiento de la igualdad [ — entre los ciudadanos americanos domiciliados en un Es-tado y aquéllos domiciliados en Puerto Rico — ] en el ejerci-cio al voto presidencial, que es inherente a la ciudadanía americana que ostentan los puertorriqueños”. (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 403 (2000 (Parte 3) Leyes de Puerto Rico 2580 y 2586).
En aras de sostener la validez y eficacia del derecho al voto presidencial de los ciudadanos americanos domicilia-dos en Puerto Rico, el legislador puertorriqueño hace va-rias afirmaciones a través de la Exposición de Motivos de dicha ley, ante, págs., 2581-2584 a saber:
En la sentencia emitida el 29 de agosto de 2000 por el honorable Jaime Pieras, Jr., ... se le ordena al Gobierno de Puerto Rico que actúe de la forma más expedita posible para crear los mecanismos mediante los cuales los ciudadanos de los Estados Unidos domiciliados en Puerto Rico puedan votar en las próxi-mas elecciones a través de la elección de compromisarios presidenciales.
El Congreso, además, ha reconocido que el derecho al voto en las elecciones presidenciales dimana de la ciudadanía nacional y no depende de cuestiones de federalismo, ni requiere una en-mienda constitucional para que se implemente en Puerto Rico.
Además, las Enmiendas XXIV y XXVI apoyan el criterio de que el derecho a participar en las elecciones presidenciales no se da en función de residencia de un estado sino como un dere-cho individual de la ciudadanía. ...
El Tribunal Supremo Federal también ha reconocido que la territorialidad no es determinante del derecho de un ciudadano a votar en unas elecciones que le afecten. ...
El hecho de que Puerto Rico está sujeto a la cláusula territorial de la Constitución tampoco afecta el derecho fundamental al voto que tienen sus residentes. ... Al negarle el derecho al voto a los ciudadanos americanos residentes en Puerto Rico el gobierno federal, particularmente el Congreso, actuaría fuera de su ámbito de autoridad y denegaría un derecho dimanante de la ciudadanía nacional.
*409... El término “estado” en el Artículo II no significa que los ciudadanos de Estados Unidos residentes en los territorios no puedan votar en las elecciones presidenciales sino que es pro-ducto de un tiempo en el cual los estados eran las únicas sub-divisiones políticas con capacidad para llevar a cabo elecciones nacionales. Este término ha evolucionado en su significado y el Congreso lo ha extendido a Puerto Rico en diversa legislación, por lo que no existe razón por la cual el término “estado”, utili-zado en el Artículo II, no se haga extensivo a Puerto Rico.
Así mismo, y con el propósito de imprimirle legitimación al proceder legislativo de aprobar la Ley Núm. 403, el Pro-curador General de Puerto Rico alega que dicho proceso pretende instrumentar un fin público legítimo. Sin embargo, es evidente que tal fin público no existe, pues el acto legislativo impugnado descansó en todo momento en una premisa equivocada: la existencia del derecho eficaz al voto presidencial por los ciudadanos americanos domiciliados en Puerto Rico. En otras palabras, y por los fundamentos que expondremos a continuación, dicho derecho es uno ju-rídicamente inexistente.
Los peticionarios militantes del Partido Independen-tista Puertorriqueño (en adelante el P.I.P.) acertadamente señalan, en su petición de mandamus, que desde 1994, la Corte de Estados Unidos para el Distrito de Puerto Rico y la Corte de Apelaciones de Estados Unidos para el Primer Circuito habían decidido en un caso previo, De la Rosa v. U.S., 842 F. Supp. 607 (D. P.R. 1994), confirmada en Igar-tua de la Rosa v. U.S., 32 F.3d 8 (1er Cir. 1994), certiorari denegado, 514 U.S. 1049 (1995), que los ciudadanos de Es-tados Unidos que residen en Puerto Rico no tienen derecho a votar por el Presidente y el Vicepresidente de dicho país; decisión que reiteró y ratificó la Corte de Apelaciones de Estados Unidos para el Primer Circuito al revocar una re-ciente decisión emitida por el Tribunal de Distrito Federal para el Distrito de Puerto Rico. Véase Igartua de la Rosa v. United States, No. 00 — 2083, slip op. (1er Cir. 2000).
Tal es el estado jurisprudencial federal actual del asunto que nos ocupa. Por otro lado, en P.S.P. v. E.L.A., *410ante, este Tribunal hizo claro que las Ramas Legislativa y Ejecutiva del Estado Libre Asociado de Puerto Rico no pue-den disponer legislativamente del asunto del voto presi-dencial sin antes hacer una consulta al pueblo de Puerto Rico y que el resultado de la misma sea favorable a dicha legislación.
Estamos convencidos de la corrección de lo dicho por este Tribunal en P.S.P. v. E.L.A., ante, lo cual reafirmamos —hace doce (12) años— en el voto disidente que emitiéra-mos en P.I.P. v. C.E.E, ante, a los efectos de que los forja-dores de la Constitución del Estado Libre Asociado tuvie-ron el propósito de diseñar un esquema que dejase libre a todo ciudadano para propulsar y defender sus propias ideas sobre el destino final de nuestro pueblo. No puede invocarse la Constitución de Puerto Rico como apoyo para paso alguno que incline o aparente inclinar la balanza, a juicio de otros sectores de opinión, hacia determinado tipo de status.
En el citado caso de P.S.P. v. E.L.A., ante, pág. 609, este Tribunal abordó la solución al caso que hoy nos ocupa. De-jamos claro, entonces, que:
D]o ocurrido con el voto presidencial también ilustra el reco-nocimiento de esta reserva de poder a favor del pueblo de Puerto Rico. El Grupo Asesor Ad Hoc sobre el Voto Presidencial para Puerto Rico recomendó el 18 de agosto de 1971 “que se conceda el derecho a votar por el Presidente y el Vice-presi-dente de los Estados Unidos a todos los ciudadanos de los Es-tados Unidos residentes en Puerto Rico que reúnen las cualifi-caciones normalmente requeridas....” Se recomendó al mismo tiempo, sin embargo, “que se celebre un referéndum para deter-minar si la mayoría del electorado en Puerto Rico desea votar por los dos funcionarios federales que nos representan a todos, no solamente a una parte de la ciudadanía.” Presidential Vote for Puerto Rico, Report of the Ad Hoc Advisory Group on the Presidential Vote for Puerto Rico, August, 1971, pág. 33. No tuvo éxito el intento posterior de obtener que la Asamblea Le-gislativa autorizase la celebración de este plebiscito.
Es al pueblo de Puerto Rico, por tanto, a quien corresponde entender directamente en la decisión de su destino político final o en la aprobación de medidas que afecten de modo importante *411sus relaciones con Estados Unidos. La Asamblea Legislativa del país tiene facultad para disponer plebiscitos no discrimina-torios sobre tales medidas o sobre la cuestión general del status. La asignación de fondos para tales fines constituye in-dudablemente una asignación de fondos para fines públicos.
En el presente caso, la Rama Legislativa, al aprobar la ley aquí impugnada, hizo caso omiso e ignoró el estado de derecho prevaleciente tanto en nuestra jurisdicción, como en la jurisdicción federal, en la cual existía una determina-ción, con fuerza de cosa juzgada, denegatoria del derecho de los ciudadanos americanos domiciliados en Puerto Rico a votar por el Presidente y Vicepresidente de Estados Unidos.
Debe resaltarse el hecho de que, en la exposición de mo-tivos para la aprobación de dicha ley, la Asamblea Legisla-tiva expresa como único interés perseguido por esta medida reconocer e instrumentar un derecho al voto presidencial, bajo las constituciones de Estados Unidos y de Puerto Rico, el cual, repetimos, evidentemente no existe. Es forzoso con-cluir que la ley que nos ocupa no está respaldada por un interés público legítimo, lo cual opera contra la legalidad de la erogación de fondos para su implementación.
Es indiscutible el hecho de que la finalidad de la Ley Núm. 403, ante, es la de que Puerto Rico sea asimilado a la estructura federal como si fuera un estado. Tal como ale-gan los peticionarios, es obvio que el propósito de la legis-lación es el de alterar, a corto o a largo plazo, la relación de poder entre Puerto Rico y Estados Unidos, y lograr un po-der ahora inexistente. Esto, evidentemente, sería un paso real o simbólico hacia la consecución de la estadidad o la unión permanente de Puerto Rico con los Estados Unidos. En consecuencia, la implementación efectiva de la Ley Núm. 403, ante, persigue adelantar causas partidarias aje-nas a las de los peticionarios. Con la erogación de fondos que la ley asigna para la ejecución del mandato legislativo, se afectaría ilegítimamente la causa ideológica de los peti-cionarios que favorecen la independencia, en la medida en *412que se infringe el principio de igualdad electoral contenido en la See. 6 del Art. IX de nuestra Constitución, L.P.R.A., Tomo 1. Véase P.R.P. v. E.L.A., 115 D.P.R. 631, 637 (1984).
Esta legislación, por lo tanto, definitivamente infringe el esquema conceptual de neutralidad alrededor del cual se diseñó la Constitución del Estado Libre Asociado de Puerto Rico, constituyendo dicha pieza legislativa un intento sola-pado de la Asamblea Legislativa de modificar sustancial-mente el estatus o destino político de Puerto Rico, facultad específicamente reservada al pueblo.
Tradicionalmente se ha aceptado que una acción del Go-bierno del Estado Libre Asociado de Puerto Rico para pro-mover que los puertorriqueños puedan votar directamente por el Presidente de Estados Unidos requiere, de nuestra parte, el consentimiento previo del Pueblo de Puerto Rico en votación especial (referéndum) a esos efectos por cons-tituir el mismo una modificación sustancial a la condición política del Estado Libre Asociado.
Ese, quizás, sería el caso si mediante la citada Ley Núm. 403 los puertorriqueños pudieran expresarse sobre si desean, o no, votar por el Presidente y Vicepresidente de Estados Unidos. Todo lo contrario; la Ley Núm. 403 cons-tituye un ilegal intento de la Asamblea Legislativa de Puerto Rico para permitir que los puertorriqueños emitan un voto el cual es ineficaz, en relación con las referidas elecciones presidenciales, derecho que, como hemos visto, no está autorizado ni por la Constitución de Estados Uni-dos ni por la Constitución del Estado Libre Asociado de Puerto Rico.
En consecuencia, la legislación que hoy nos ocupa exclu-sivamente tiene el efecto y propósito de adelantar o promo-ver los intereses políticos de los partidos que en Puerto Rico propulsan la estadidad y la unión permanente con Estados Unidos en detrimento sustancial de los intereses del partido que, por el contrario, promueve el ideal de in-dependencia como destino político final de nuestro país.
*413La fuerza motriz que impulsa dicho proceso electoral la constituye el crudo interés de un sector político de mayoría de lograr acceso a los centros de poder en Washington, D.C., con el propósito de obtener concesiones que favorez-can su gestión, y fortalezcan su posición política en Puerto Rico, lo que tiene el efecto de discriminar contra el sector ideológico que propulsa la independencia para nuestro país.
En ello, a la luz de nuestra realidad constitucional, ra-dica una violación a las cláusulas constitucionales de Igual Protección de las Leyes(3) e Igualdad Electoral. La Ley de Elecciones Presidenciales en Puerto Rico —no obstante aparentar ser neutral y no establecer clasificaciones de su faz— vulnera tales cláusulas constitucionales por razón de que el propósito obvio de la Asamblea Legislativa al pro-mulgarla, y su efecto, es el de alterar el proceso político puertorriqueño, inclinando la balanza a favor de determi-nados sectores ideológicos en detrimento de otros.
Como certeramente expresara este Tribunal en Marrero v. Mun. de Morovis, 115 D.PR. 643, 645-646 (1984), en “ ‘la medida en que los fondos públicos se utilicen para propaganda político partidista se está afectando detrimental-mente el derecho de los demás electores’ La finalidad pública que en el presente caso este Tribunal viene en la obligación de proteger debe ser, y es, la de evitar que el Estado utilice los fondos públicos del pueblo para inclinar nuestro destino político hacia determinado rumbo. La Ley de Elecciones Presidenciales en Puerto Rico en ese sentido atenta contra nuestra Constitución. En la medida que esto sucede, la misma no puede tener fin público legítimo alguno.
La exposición de motivos de dicha ley, en la cual la *414Asamblea Legislativa pretende amparar la legalidad de la misma, constituye, a nuestro humilde entender, un simple subterfugio que intenta encubrir una crasa violación a nuestra Constitución.
V
En consecuencia, es correcta la decisión de este Tribunal de expedir el auto de mandamus y ordenar a la Comisión Estatal de Elecciones, su Presidente y sus funcionarios a paralizar inmediata y permanentemente todos los procedi-mientos relacionados con la elección presidencial dispuesta en la citada Ley Núm. 403 ante su inconstitucionalidad por no estar avalada por un fin público legítimo, según reque-rido por la See. 9 del Art. VI de nuestra Constitución, ante, y por coartar, además, las cláusulas constitucionales de Igual Protección de las Leyes y la Cláusula de Igualdad Electoral contenidas en la misma.
Por las razones antes expresadas, e independiente-mente de nuestras preferencias personales, en el descargo responsable de nuestras funciones judiciales nos vemos en la obligación de brindarle nuestra conformidad a la opi-nión mayoritaria emitida por el Tribunal en el presente caso; celebrando, de paso, que la mayoría del Tribunal fi-nalmente haya acogido y adoptado las posiciones disiden-tes que, respecto a esta materia, hemos venido sosteniendo hace largo tiempo. Errar, ciertamente, es de humanos; aceptar que se ha errado, como lo hace la Mayoría en el presente caso, es indicio de humildad y sabiduría.
*415— O —
Opinión de conformidad emitida por el Juez Asociado Se-ñor Fuster Berlingeri.
I

La procedencia del “mandamus”

Estoy conforme con lo expresado en la opinión del Tribunal en cuanto a la procedencia del mandamus en el caso de autos. En vista de las circunstancias extremas que pre-senta este caso, procede que emitamos el referido recurso en el ejercicio de nuestra jurisdicción original, para orde-narle a la Comisión Estatal de Elecciones que cumpla con el deber que tiene de observar las normas constitucionales pertinentes al conducir los procesos electorales que habrán de celebrarse en Puerto Rico próximamente. Como este asunto está explicado con meridiana claridad en la opinión mayoritaria, huelga hacer aquí pronunciamientos ulterio-res sobre el particular.
HH hH

La inconstitucionalidad de la Ley Núm. 403 de 10 de sep-tiembre de 2000

Estoy conforme también con el dictamen de la mayoría del Tribunal, que declara inconstitucional la ley que se ha impugnado ante nos en el caso de autos. Por la importancia del asunto, sin embargo, deseo añadir unas expresiones propias sobre dicho asunto.
A. La cuestión específica ante nos
Antes que todo, es menester enfatizar qué es precisa-mente lo que nos toca resolver en este caso. Sobre todo debe quedar claro que no nos toca dilucidar aquí si es de-*416seable o no que los puertorriqueños puedan votar por el Presidente de Estados Unidos.
La Ley Núm. 403 que se ha impugnado ante este Tribunal no está dirigida a celebrar un referéndum para que los electores del país decidan si desean que se procure el voto presidencial para Puerto Rico o si no lo desean. Si la Ley Núm. 403 referida fuese de naturaleza plebiscitaria; es de-cir, si fuese un instrumento para que el pueblo votante decidiese el controversial asunto de si los puertorriqueños que residimos en la isla deberíamos o no deberíamos recla-mar el derecho al voto presidencial, entonces el caso de autos sería muy distinto al que tenemos ante nuestra consideración. Otras serían las consecuencias jurídicas en tal caso porque constitucionalmente es claro que el pueblo sí tiene derecho a expresarse para pasar juicio sobre si debe procurarse el voto presidencial o no.
Pero resulta que la Ley Núm. 403 no autoriza una con-sulta sobre el voto presidencial. Más bien dicha ley va dirigida a que los ciudadanos americanos que residen en Puerto Rico en efecto ejerzan el voto presidencial. Me-diante la Ley Núm. 403 se pretende hacer viable el su-puesto derecho de los puertorriqueños a votar en las elec-ciones presidenciales. Por ello, el asunto preciso ante nuestra consideración es si la Asamblea Legislativa y el Gobernador de Puerto Rico pueden autorizar por su cuenta una ley que concede el voto presidencial a los electores del país, como han pretendido hacer el gobernador Rosselló y los legisladores de su partido al aprobar la Ley Núm. 403 en cuestión. Lo anterior y nada más es lo que nos compete resolver en este caso.
B. La falta de poder al amparo de la Constitución federal
En derecho es claro que la actual mayoría legislativa de Puerto Rico y el gobernador Rosselló no tienen ningún po-der al amparo de la Constitución de Estados Unidos para conceder por su cuenta el voto presidencial a los electores *417de Puerto Rico. En efecto, su actuación al aprobar la Ley Núm. 403 en cuestión constituye un acto ilegal y nulo que viola la Constitución norteamericana. Veamos.
El 13 de octubre de 2000, hace sólo unas semanas, el Tribunal de Apelaciones para el Primer Circuito Federal resolvió, por segunda vez durante los pasados seis (6) años, que los ciudadanos de Estados Unidos que residen en Puerto Rico, no tienen derecho a votar en las elecciones presidenciales de la nación norteamericana.(1) De este modo, ese Alto Foro judicial federal, que tiene jurisdicción sobre el distrito federal de Puerto Rico, reiteró una vez más algo que es bien conocido por constitucionalistas puertorri-queños y norteamericanos: que se necesita enmendar la Constitución de Estados Unidos, o que Puerto Rico se con-vierta en un estado de la Unión norteamericana, para que los ciudadanos de Estados Unidos que residen en Puerto Rico puedan votar en las elecciones presidenciales de esa nación.
El referido dictamen del Tribunal de Apelaciones para el Primer Circuito Judicial federal no es exclusivo de dicho foro. Otros tribunales federales han decidido antes en tér-minos similares. Lo hizo así un Tribunal de Distrito Federal de Nueva York el 7 de septiembre del 2000 en Romeu v. Cohen, 2000 WL 1264243 (S.D. N.Y.); lo hizo así, además, el Tribunal de Distrito Federal para el Distrito de Puerto Rico el 10 de junio de 1994 en Igartua v. U.S., 842 F. Supp. 607 (1994), y antes en 1974 en Sánchez v. U.S., 376 F. Supp. 239; también lo ha hecho el Tribunal de Apelaciones para el Noveno Circuito Judicial Federal en 1984 en Guam v. U.S., 738 F.2d 1017, cert. denegado, 469 U.S. 1209 (1985). En todos estos casos y otros, que cubren un período de más de 25 años, varios foros federales distintos han re-suelto una y otra vez que el voto presidencial sólo lo pue-den ejercer los ciudadanos americanos que residan en un *418estado de la Unión, a menos que se enmiende la Constitu-ción de Estados Unidos para conceder el derecho a tal voto, como sucedió en 1960 con respecto a los ciudadanos del Distrito de Columbia, la capital federal. El dictamen re-ciente del Tribunal de Apelaciones del Primer Circuito Judicial Federal, que reitera su idéntica decisión emitida seis (6) años antes, sólo alude, pues, a una realidad jurídica que está bien establecida y que es bien conocida en el derecho constitucional norteamericano. Esta realidad jurídica fue intimada por el propio Tribunal Supremo de Estados Uni-dos hace ya cerca de ochenta (80) años en Balzac v. Porto Rico, 258 U.S. 298 (1922), cuando el máximo foro judicial federal definió cuáles eran las consecuencias para los puer-torriqueños de la ciudadanía americana que el Congreso de Estados Unidos había concedido unos años antes. Quedó claro en esa decisión fundamental que la concesión de la ciudadanía referida no conllevaba el derecho al voto presi-dencial para los residentes en Puerto Rico. Desde esa época los puertorriqueños interesados en este asunto han conocido que no tienen derecho al voto presidencial si resi-den en Puerto Rico. También lo han sabido los juristas del patio y de Estados Unidos.
Es menester señalar que la realidad jurídica aludida antes no la puede cambiar ni siquiera el Congreso de Esta-dos Unidos. A pesar de los amplios poderes que ese magno cuerpo legislativo tiene tanto sobre las cuestiones electora-les federales como sobre asuntos importantes de Puerto Rico, no tiene poder para otorgarle el voto presidencial a los ciudadanos de Estados Unidos que residen en nuestro país. El poderoso Congreso norteamericano sencillamente no tiene la facultad de concedernos el voto presidencial si Puerto Rico no se ha convertido en un estado de la Unión o si no se ha enmendado la Constitución federal a tales efectos. Tampoco tienen los tribunales federales esa facul-tad, como bien ha sido reiterado por el Tribunal de Apela-ciones para el Primer Circuito Federal en su reciente *419decisión. El que algún juez federal criollo piense de otra forma es pura ilusión.
Ala luz de la realidad jurídica anterior, la respuesta a la referida cuestión ante nuestra consideración es obvia-mente clara y sencilla: si el propio Congreso de Estados Unidos no tiene poder para concedernos el voto presiden-cial en nuestra situación actual, si los tribunales federales tampoco pueden otorgarnos ese voto, mucho menos puede hacerlo el gobernador Rosselló y la actual mayoría legisla-tiva del país. Por ello la Ley Núm. 403 que se impugna ante nos en este caso no tiene ni puede tener ninguna le-gitimidad o validez. Su aprobación por la mayoría legisla-tiva y por el gobernador Rosselló ha sido un acto ultra vires y, por ende, nulo, por la sencilla razón de que se trata de un asunto sobre el cual la Asamblea Legislativa y el Goberna-dor no tienen poder alguno. Las ramas políticas del Go-bierno han actuado sobre algo que está en la actualidad totalmente fuera de su alcance, que es totalmente ajeno a su ámbito de autoridad. Como la ley en cuestión gira en torno a un asunto que rebasa por mucho la facultad legis-lativa del Gobierno actual de Puerto Rico, dicha ley es inconstitucional.
C. La falta de poder al amparo de la Constitución de Puerto Rico
Hay varias otras razones jurídicas importantes por las cuales la ley en cuestión es inválida e inconstitucional. Dos de ellas, que dimanan de nuestra propia Constitución y que son bien conocidas en los círculos jurídicos del país, ameritan resaltarse porque delatan la magnitud del dislo-que constitucional que pretendieron efectuar la mayoría legislativa y el gobernador Rosselló al aprobar la Ley Núm. 403 en cuestión.
Como se sabe, nadie duda que lograr el voto presiden-cial para Puerto Rico constituiría un cambio sustancial en la actual relación de nuestro país con la nación *420norteamericana. Pero resulta que tal cambio sólo puede propiciarlo el pueblo mismo. Conforme a nuestra Constitu-ción, la Asamblea Legislativa y el Gobernador de Puerto Rico por sí solos no tienen la facultad de procurar el voto presidencial para Puerto Rico. Según hemos resuelto ya, en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), y más recientemente en Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141 (1997), la facultad de aprobar medidas que afecten de modo importante la actual relación de la isla con Estados Unidos le corresponde únicamente al propio pueblo de Puerto Rico. Nuestra Convención Constituyente, al apro-bar la Constitución del Estado Libre Asociado de Puerto Rico, no le dio autorización o poder alguno a ninguna de las ramas de gobierno para resolver el status del país o para encaminarlo en determinada dirección. Sólo la ciudadanía en sí tiene facultad de pasar juicio sobre cualquier genero de modificación sustancial al status político de Puerto Rico.
Debe destacarse que el principio aludido, que le reserva al pueblo mismo la facultad sobre los cambios importantes de status, es de aplicación específica al asunto del voto presidencial. Para algunos en el país, el voto presidencial es una prerrogativa que se apetece porque supuestamente le da mayor solidez y sentido a la unión permanente con Estados Unidos, que éstos apoyan decididamente. Para otros, en cambio, el voto presidencial constituye una grave amenaza a la nacionalidad, y a la autonomía política y fiscal de Puerto Rico. Para éstos, es una peligrosa medida asimilista que debe repudiarse. Unos y otros reconocen, sin embargo, que lograr el voto presidencial sería un cambio sustancial en la actual relación del país con Estados Unidos. Se trata, pues, de un asunto que involucra a fondo el status político de Puerto Rico, que sólo puede ser modi-ficado por el pueblo mismo. Así lo indicamos expresamente en P.S.P. v. E.L.A., supra, pág. 609, al referirnos concreta-mente a que sería necesario celebrar un plebiscito para que *421el pueblo decidiese sobre la deseabilidad de buscar el voto presidencial.
En el caso de la Ley Núm. 403, la mayoría legislativa y el gobernador Rosselló han pretendido implantar el voto presidencial en Puerto Rico sin el mandato del pueblo. Han pretendido usurpar un poder que sólo le corresponde a la gente. Por ello, su actuación es ilegal, contraria a nuestra Constitución y nula.
HH HH HH
Existe otro principio constitucional fundamental que ha sido violado al aprobarse la referida Ley Núm. 403 como se hizo.
Según lo hemos resuelto en muchas ocasiones, nuestra Constitución impone una obligación de rigurosa neutrali-dad a las instituciones de gobierno con respecto a las pre-ferencias político-partidistas. El deber constitucional es claro: no se pueden usar los recursos públicos para adelan-tar las causas político-partidistas. En distintos contextos hemos insistido en que los fondos públicos y los cargos e instituciones gubernamentales no se pueden utilizar para favorecer las preferencias políticas particulares de quienes administran esos fondos o de quienes ostentan dichos cargos. Tal proceder de las autoridades públicas es imper-misible tanto porque viola el requisito constitucional de que los recursos públicos sólo pueden usarse para fines pú-blicos, como porque viola el postulado de igualdad inmerso en nuestra Constitución, que exige que el Estado le dé un trato esencialmente igual a todas las opciones político-partidistas que sean legítimas. Como hemos señalado antes, la verdadera esencia de un gobierno libre y democrá-tico consiste en ejercer los cargos públicos como una fiducia, encomendada para el bien común del país y no para beneficio de determinada ideología o partido político. *422P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984); P.R.P. v. E.L.A., 115 D.P.R. 631 (1984); P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980). El partido que ostenta el poder de gober-nar al país en un momento dado, pues, no puede usar ese poder o los fondos públicos para promover sus posturas políticas particulares. Actuar de tal forma constituye un atropello contra el derecho de los demás electores del país a promover sus propias posturas. Representa usar los fon-dos aportados por los demás electores para combatir las causas que éstos favorecen. Ese tipo de ventajería está ta-jantemente prohibida por nuestra Constitución.
En el caso de autos, el gobernador Rosselló y la mayoría legislativa violaron crasamente la Constitución de Puerto Rico al aprobar la ley que se ha impugnado en este caso. Advertidos en las vistas públicas que celebró la Asamblea Legislativa sobre dicha ley, y en otros foros y por otros medios, de que no podía legislarse el voto presidencial re-ferido, y carente hasta del más mínimo consenso político sobre una cuestión electoral de tan gran transcendencia, la actuación de las referidas ramas de gobierno constituye un abuso crudo del poder que tienen, que han pretendido uti-lizar para adelantar así sus causas e intereses político-partidistas. Con tal proceder violaron el mandato de neu-tralidad que le impone la Constitución.
IV
El proceder del gobernador Rosselló y de la mayoría le-gislativa al aprobar la Ley Núm. 403 en cuestión, que tiene tantos defectos constitucionales, es muy reprochable y debe ser conjurado por este Tribunal de inmediato.
Desde el punto de vista de la buena convivencia demo-crática, Puerto Rico atraviesa por una de las peores épocas de su historia. No son solamente los graves males de la criminalidad y la corrupción los que andan rampantes en *423el país. Prevalecen en extremo también el cinismo político, el tribalismo y la trivialidad. Gruesas tinieblas opacan el horizonte espiritual de nuestro pueblo. En estas circuns-tancias tan aciagas, el proceder gubernamental referido no tiene nada de edificante. Por el contrario, sólo sirve para agravar la aguda crisis moral que aflige a nuestra polis. Con el proceder aludido las más notorias figuras públicas le han dado un pésimo ejemplo al país. En lugar de sentar pautas que eleven la civilidad del pueblo, se le ha comuni-cado a la gente que la falsedad y la ventajería están en orden. Se promueve así la proliferación de sujetos taima-dos, en lugar de la de personas dignas y honorables. No se cultiva el apego al bien común, sino la sujeción a la arro-gancia del poder. Se trata, en el mejor de los casos, de un comportamiento aventurero, desdeñoso de los derechos de los demás, que sólo sirve para zahondar la tan resquebra-jada solidaridad de nuestro pueblo y para sofocar las posi-bilidades de una convivencia serena y de verdadera paz en nuestra comunidad.
Los que ostentan el poder político para actuar de este modo tan poco legítimo defraudan la esencia del liderato auténtico. Terminan socavando hasta sus más manidas metas. Porque poco pueden predicar la mano dura contra el crimen quienes se burlan del ordenamiento constitucio-nal; porque poco pueden potenciar a la gente los que admi-nistran con soberbia y discordia el poder que se les ha delegado.
Es por todas estas razones que este Tribunal está com-pelido a actuar ahora, sin más dilación, para declarar in-constitucional una ley tan fallida e inusitadamente nula como lo es la Ley Núm. 403 en cuestión.
*424— O —
Opinión disidente emitida por el Juez Asociado Señor Co-rrada Del Río.
Los peticionarios en este caso son el Ledo. Eudaldo Báez Galib, por derecho propio como elector y como Presidente del Partido Demócrata del Estado Libre Asociado;(1) y Da-maris B. Mangual Vélez y otros(2) (en adelante los *425peticionarios).(3) Estos presentaron ante nos sendos recur-sos titulados petición de mandamus, invocando nuestra ju-risdicción original.
En síntesis, los peticionarios nos han solicitado que de-claremos inconstitucional la Ley Núm. 403 de 10 de sep-tiembre de 2000, conocida como la Ley de Elecciones Pre-sidenciales en Puerto Rico, 16 L.P.R.A. see. 961 et seq. Además, solicitaron que expidamos un auto de mandamus dirigido a la Comisión Estatal de Elecciones (en adelante la C.E.E.), su Presidente y sus miembros, para que proce-dan de inmediato con todas las gestiones necesarias para la celebración de las Elecciones Generales de 7 de noviem-bre de 2000 sin poner en vigor lo dispuesto en la Ley de Elecciones Presidenciales en Puerto Rico.
El 20 de octubre de 2000 emitimos una resolución, en la que le requerimos a las partes que se expresaran sobre los asuntos siguientes: (a) la procedencia del vehículo procesal de mandamus utilizado en este caso; (b) la jurisdicción de este Tribunal a la luz del caso Gregorio Igartúa de la Rosa v. United States of America, No. 00-2083, en aquel momento aún pendiente ante la Corte de Distrito federal, (4) y (c) sobre cualquier otro asunto que se desee plantear por las partes. El 26 de octubre de 2000 le requerimos al Pro-curador General y las demás partes expresarse sobre la constitucionalidad de la ley objeto de impugnación, luego que asumiéramos jurisdicción en el asunto. Las partes han comparecido. Procedemos a resolver.
*426HH
El 29 de agosto de 2000 la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico, en el caso Igartua de la Rosa v. U.S., 113 F. Supp.2d 228 (D. P.R. 2000), (en adelante Igartua I), resolvió mediante sentencia tres (3) asuntos: (1) que los ciudadanos de Estados Unidos domici-liados en Puerto Rico eran acreedores del derecho de votar por el Presidente y Vicepresidente de Estados Unidos, y que esos votos deberían ser contados por el Congreso de Estados Unidos; (2) que el Gobierno de Puerto Rico tenía la obligación de actuar apresuradamente para instrumentar el medio a través del cual los ciudadanos estadounidenses domiciliados en Puerto Rico pudiesen ejercer el voto presi-dencial en las elecciones presidenciales que habrán de ce-lebrarse en noviembre de 2000, y en futuras elecciones pre-sidenciales, y además, tenía la obligación de proveer para la designación de compromisarios presidenciales (Presidential electors); por último, (3) ordenó al Gobierno de Puerto Rico que le informara sobre todo lo relacionado al desarrollo de la implementación de la elección presidencial hasta que todos los votos fueren contados conforme a la Duodécima Enmienda de la Constitución de Estados Uni-dos, U.S.C. Const. Igartua I, supra, págs. 240-241.
Consiguientemente, el Gobernador de Puerto Rico con-vocó a la Asamblea Legislativa a una sesión extraordinaria con el objetivo principal de instrumentar el voto presiden-cial ordenado por la Corte de Distrito de Estados Unidos en el caso de Igartua I, supra. Mientras tanto, el Ministerio Fiscal federal gestionaba los preparativos para apelar la sentencia emitida ante la Corte de Circuito de Apelaciones de Estados Unidos para el Primer Circuito.(5)
*427El 10 de septiembre de 2000 entró en vigor la Ley de Elecciones Presidenciales en Puerto Rico, Ley Núm. 403 de 10 de septiembre de 2000 (en adelante la Ley Núm. 403).(6) *428En síntesis, dicha ley tiene como finalidad instrumentar el voto presidencial de los ciudadanos estadounidenses domi-ciliados en Puerto Rico que interesen así expresarse en las urnas electorales. La Ley Núm. 403, supra, con vigencia inmediata, dispone que la C.E.E. tendrá la responsabilidad de organizar e instrumentar dicha elección presidencial, que habría de celebrarse conjuntamente con la elección general.(7) Sobre este particular, el Art. 4.3 de la Ley Núm. 403 asigna la cantidad de novecientos ($900,000) dólares para la implantación del proceso sobre el voto presidencial. Es importante señalar, además, que el Art. 4.4 de la Ley Núm. 403 (16 L.P.R.A. sec. 961z) establece, en lo perti-nente, que:
[l]os resultados de las votaciones efectuadas al amparo de [esta Ley] y el número de participantes en la misma no podrá interpretarse como una expresión a favor ni en contra de nin-guna fórmula de status político ni como tendiente a modificar en forma alguna la relación política entre Puerto Rico y Estados Unidos de América. (Enfasis suplido.)
Posteriormente, el 13 de octubre de 2000, la Corte de Circuito de Apelaciones de Estados Unidos para el Primer Circuito emitió una sentencia en la que revocó la decisión emitida el 29 de agosto de 2000 por la Corte de Distrito federal. Véase Igartua de la Rosa v. U.S., 229 F. 3d 80 (1er *429Cir. 2000) (en adelante Igartua II). En esencia, dicha corte resolvió que los ciudadanos estadounidenses domiciliados en Puerto Rico no tienen derecho a votar por el Presidente y Vicepresidente de Estados Unidos.(8) Los peticionarios arguyen que a consecuencia de esta sentencia revocatoria, el único propósito de la referida Ley Núm. 403 es intentar implementar un derecho que “no existe”. Consecuente-mente —alegan éstos— la Ley Núm. 403 carece de “fin público”, elemento indispensable para la validez de toda pieza legislativa bajo la Constitución de Puerto Rico. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).
Primeramente, nos corresponde resolver un asunto pro-cesal de importancia; a saber, si procede el auto de mandamus para resolver este caso, mediante el ejercicio de nues-tra jurisdicción original. A nuestro entender, no procede el auto de mandamus. Veamos.
J — 1 HH
La Constitución del Estado Libre Asociado de Puerto Rico dispone en su Art. V, Sec. 5, que “[e]l Tribunal Supremo ... podr[á] conocer en primera instancia de recursos de hábeas corpus y de aquellos otros recursos y causas que se determinen por ley”.(9) (Enfasis suplido.). Consecuente-mente, el Art. 649 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3421, dispone que el Tribunal Supremo está autorizado para dictar el altamente privilegiado auto de mandamus :(10)
*430El auto de mandamus es un auto altamente privilegiado dic-tado por el Tribunal Supremo del Estado Libre Asociado ... y dirigido a alguna persona o personas naturales, a una corpora-ción o a un tribunal judicial de inferior categoría, dentro de su jurisdicción requiriéndoles para el cumplimiento de sus atribu-ciones o deberes. Dicho auto no confiere nueva autoridad y la parte a quién obliga deberá tener la facultad de poder cumplirlo.(11)
El mandamus es, pues, un recurso para requerirle a un funcionario el cumplimiento de un acto que la ley le ordena cuando ese deber no admite discreción en su ejercicio, sino que es ministerial. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Espina v. Calderón, Juez, y Sucn. Espina, Int., 75 D.P.R. 76 (1953); García v. Vivas, 67 D.P.R. 835, 837 (1947); Great Am. Indem. v. Gobierno de la Capital, 59 D.P.R. 911, 913 (1942); Pueblo v. La Costa, Jr., Juez, 59 D.P.R. 179 (1941); D. Rivé Rivera, Recursos Extraordina-rios, San Juan, Ed. U.I.A., 1996, pág. 107. En fin, “[e]l recurso de mandamus sólo procede para exigir el cumpli-miento de un deber impuesto por la ley, es decir de un deber calificado de ‘ministerial’ ”. Espina v. Calderón, Juez, y Sucn. Espina, Int., supra, pág. 84.
Esta no es la primera ocasión que ante nos surge una situación en la cual unos peticionarios invocan nuestra ju-risdicción original mediante un auto titulado de mandamus inválidamente, con el propósito de obtener una sen-tencia declaratoria e injunction', es decir, para que exijamos el cumplimiento de una obligación negativa o de no hacer.(12) Gierbolini Rodríguez v. Gobernador, 129 *431D.P.R. 402 (1991); El Vocero v. C.E.E., 130 D.P.R. 525 (1992).(13)
En Gierbolini Rodríguez v. Gobernador, supra, un grupo de ciudadanos votantes invocó nuestra jurisdicción original mediante un recurso titulado Petición de injunction per-manente y otros remedios en jurisdicción original, pero que se proyectaba como una petición de mandamus. Solicitaron de este Tribunal que ordenásemos a la C.E.E. que, en cum-plimiento de la Ley Electoral de Puerto Rico, no celebrara el referéndum de “Derechos Democráticos” pautado para el 8 de diciembre de 1991, según lo dispuso la Ley Núm. 85 de 9 de septiembre de 1991 y la Ley Núm. 86 de 2 de octubre de 1991, aprobadas en sesión extraordinaria convocada por el entonces Gobernador, el Honorable Rafael Hernández Colón. 1991 (Parte I) Leyes de Puerto Rico 811. El remedio perseguido por estos ciudadanos era propiamente la decla-ración de inconstitucionalidad de la ley del referéndum de “Derechos Democráticos”, o sea, declarar ultra vires los ac-tos de los funcionarios de la C.E.E.; algo que era obtenible solamente mediante el remedio de sentencia declaratoria, sobre el cual este Tribunal carecía, y todavía carece, de jurisdicción original. Véase 32 L.P.R.A. see. 3421.
En aquella ocasión desestimamos la petición “[p]or ca-recer este Tribunal de jurisdicción original para considerar una petición de injunction y por no reunir el recurso los requisitos de una petición de mandamus”. Gierbolini Rodríguez v. Gobernador, supra, pág. 403. Resulta obvia la marcada inconsistencia de este Tribunal al declinar el ejer-cicio de su jurisdicción original por vía de mandamus en el caso del referéndum de “Derechos Democráticos”, convo-*432cado en 1991 bajo la administración del Honorable Rafael Hernández Colón y el ejercicio inusitado e impropio de esa jurisdicción original en el caso ahora ante nos.
Posteriormente, en El Vocero v. C.E.E., supra, se pre-sentó un recurso convenientemente titulado Solicitud de Mandamus, pidiendo que se declarara nulo y contrario a la Ley Electoral de Puerto Rico un reglamento de la C.E.E. que permitía que los candidatos a puestos electivos presen-taran en la C.E.E. sus estados de situación económica sin necesidad de estar auditados. Resolvimos en aquella oca-sión que la solicitud “de mandamus” del peticionario no estaba realmente dirigida a que la C.E.E., o sus funciona-rios, cumplieran con un deber ministerial, sino que en rea-lidad pedía que se declarara la nulidad del reglamento aprobado por la C.E.E., por lo que era improcedente.
En Márquez v. Gierbolini, 100 D.P.R. 839 (1972), había-mos establecido una norma objetiva y apropiada. Dijimos que los litigantes no deben valerse del recurso de mandamus para intentar lograr que consideremos la constitucio-nalidad de una ley en jurisdicción original y, además, una orden de no hacer, tal como si se tratase de un recurso de sentencia declaratoria y de injunction. Reiteramos hoy lo expresado allí por el Juez Asociado Señor Dávila ante una situación análoga:
La importancia que pueda tener una cuestión para un liti-gante no concede jurisdicción a un tribunal para conocer de un pleito si la ley no la establece. Respetar la ley, tanto la que gobierna la conducta de los individuos como la que gobierna la función de un tribunal, es fundamental para la permanencia de un gobierno de ley.(14)
“En otras palabras no se puede utilizar el recurso [de mandamus] cuando previamente hay que determinar la constitucionalidad de una ley o de un acto administrativo, ni, por supuesto, para obligar a cumplir un acto, o una ley, inconstitucional”. Rivé Rivera, op. cit., págs. 108-109.
*433En su recurso los peticionarios se han limitado a argu-mentar que el mandamus es el remedio más apropiado para garantizar la integridad del proceso eleccionario el 7 de noviembre de 2000; es decir, para garantizar el cumpli-miento de la Ley Electoral de Puerto Rico, sin la interfe-rencia inconstitucional del proceso que hace viable la ci-tada Ley Núm. 403. Por ello, concluyen, debemos admitir el recurso y conceder lo solicitado, adjudicando así los méritos.(15) No tienen razón. Debemos declinar la invita-ción que nos hacen los peticionarios en este caso a expandir motu proprio la jurisdicción original de este Tribunal. In-cuestionablemente, este Tribunal al así hacerlo viola el Art. V, Sec. 5 de nuestra Constitución, L.P.R.A., Tomo 1, que establece que la jurisdicción original de este Tribunal será determinada por ley. Transgrede, además, las normas establecidas en nuestro derecho en un ejemplo claro de “ac-tivismo judicial” funesto para nuestra vida democrática de pueblo y nuestras libertades civiles.(16)
*434Por lo tanto, debiéramos desestimar por falta de jurisdicción. No obstante, aunque reiteramos que la ley no nos concede jurisdicción, este Tribunal impropia e inusita-damente la asumió; por ello disentimos firmemente.
HH I — I HH
Dado que el Tribunal ha asumido jurisdicción nos vemos precisados a discutir los méritos de la controversia planteada. Primeramente, los peticionarios alegan que la Ley Núm. 403, supra, le impone obligaciones legales rela-cionadas con la elección presidencial, a pesar de que se oponen por razones ideológicas a la celebración de dicha elección presidencial en Puerto Rico.(17)
El argumento no es complicado. En síntesis, arguyen que, como funcionarios de la C.E.E., la citada Ley Núm. 403 les ha impuesto una obligación de participar en los *435preparativos de un proceso que ellos objetan por ser con-trario a sus creencias ideológicas y políticas. Claramente, este argumento no es defendible.
Que los peticionarios se opongan a la elección presiden-cial por razones ideológicas no los exime del cumplimiento de la ley. De otro modo, idéntico argumento muy bien po-drían idear muchos miembros y funcionarios de la C.E.E. con respecto a los preparativos que cada año eleccionario efectúan no tan sólo en beneficio de los partidos políticos de su predilección, sino también en beneficio de los partidos que son institucionalmente opuestos a sus preferencias po-líticas e ideológicas. Nada sería más contrario a la razón y, por supuesto, a los propósitos que persigue una institución como la C.E.E. dentro de nuestra democracia.
Descartado este argumento, pasamos a considerar los argumentos constitucionales que, según nuestro entender, requieren un juicio mucho más reflexivo.
El planteamiento de los peticionarios de que la Ley Núm. 403 es inconstitucional se fundamenta esencial-mente en dos (2) premisas: (1) Plantean primero que la referida Ley Núm. 403 viola el Art. II, Sec. 19 de la Cons-titución de Puerto Rico, L.P.R.A., Tomo 1, debido a que ale-gadamente la referida ley tiene como fin “alterar la rela-ción de poder entre Puerto Rico y Estados Unidos, sin que el pueblo lo haya autorizado”.(18) Sostienen que supuesta-mente se trata de “un área en la que el pueblo se reservó toda la autoridad”.(19) Además, plantean que la Ley Núm. 403, supra, es inconstitucional porque pretende “implantar ficticiamente un derecho legal inexistente”,(20) o sea, el de-recho al voto presidencial. (2) En segundo lugar, los peti-cionarios plantean que la citada Ley Núm. 403 viola el Art. VI, Sec. 9 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ya que autoriza la disposición de propiedad y fondos pú-*436blicos para un fin que no es público: esto es, para “la cele-bración de una elección que no tendrá efecto jurídico al-guno en la realidad”,(21) o que “no produce derecho”.(22) Ninguno de estos dos (2) planteamientos es procedente, so-bre todo a la luz de la jurisprudencia interpretativa sobre estas disposiciones constitucionales.(23) Véanse: P.I.P. v. C.E.E., supra; P.I.P. v. E.L.A., 109 D.P.R. 403 (1980); P.S.P. v. E.L.A., supra. Veamos.
A. La Núm. Ley 403 no viola el Artículo VI, Sección 9 de la Constitución de Puerto Rico
El Art. VI, Sec. 9 de nuestra Constitución, supra, ed. 1999, pág. 410, ordena:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
De una simple lectura podemos concluir lo siguiente: primero, que se trata de un mandato directo a la Asamblea Legislativa de Puerto Rico; segundo, que todo desembolso de propiedades públicas y toda enajenación de fondos pú-blicos se efectuará solamente mediante legislación; tercero, *437que dicha legislación debe cumplir con uno de dos (2), o ambos propósitos, a saber: (a) la legislación debe efec-tuarse exclusivamente para fines públicos, o (b) para el sostenimiento y funcionamiento de instituciones del Estado. Resulta pues evidente que “[e]l texto no es nada enigmático”. P.I.P. v. C.E.E., supra, pág. 606. Examinemos, por lo tanto, la jurisprudencia.
La participación de los puertorriqueños (domiciliados en Puerto Rico) en los procesos político-partidistas de Estados Unidos no es una novedad. De ello toma conocimiento judicial este Tribunal. De hecho, esta participación ha ido aumentando paulatina y exponencialmente durante las pasadas décadas. Este hecho ya había sido evidenciado por este Tribunal previamente en P.I.P. v. C.E.E., supra, pág. 602. Eventualmente, el Gobierno de Puerto Rico comenzó a sancionar esta ineludible participación en la política nacio-nal estadounidense, lo cual ciertamente constituye un fin público. A raíz de esta realidad, en las últimas décadas han surgido múltiples cuestionamientos constitucionales por parte de distintos sectores (políticos) de la comunidad.
En P.S.P. v. E.L.A., supra, este Tribunal tuvo ante sí la ocasión de resolver, en síntesis, si la asignación de fondos públicos por la Asamblea Legislativa para la celebración de la elección interna de los delegados o representantes electo-rales en la Convención Nacional del Partido Demócrata de Estados Unidos cumplía con el requisito constitucional de “fin público”. Resolvimos que la asignación de fondos públi-cos mediante ley para esos propósitos no podía ser un fin público.
En síntesis, para llegar a esa conclusión fue necesario expresarnos primero sobre cuál rama del Gobierno tenía la función y facultad de determinar qué constituye un fin público. Indicamos que son las cortes las que tienen amplia facultad de definir lo que constituye un “fin público”. Esta-blecimos, además, que esta facultad era aun más de lo que permiten los “parámetros constitucionales que impone la *438doctrina de separación de poderes”. P.S.P. v. E.L.A., supra, pág. 599. Sin embargo, aunque en dicho caso nos reserva-mos poderes amplios para definir “fin público”, no ofreci-mos una definición clara y concreta. Ciertamente fuimos imprecisos, limitándonos únicamente a expresar que no constituía un fin público “la aprobación de medidas que afecten de modo importante [las] relaciones [de Puerto Rico] con Estados Unidos”. P.S.P. v. E.L.A., supra, pág. 609.
Debemos clarificar, no obstante, que este Tribunal ex-presó,(24) sin resolver (ya que no estaba ante nos planteado) que tampoco cumplirá con el requisito de fin público legis-lación relativa a “zonas reservadas al pueblo de Puerto Rico, tales como la relativa al voto presidencial, a menos que el pueblo la autorice expresamente”. P.S.P. v. E.L.A., supra, pág. 609. Allí distinguimos, sin embargo, que “el asunto del voto presidencial” no estaba “técnicamente”plan-teado ante este Foro en ese momento. P.S.P. v. E.L.A., supra, pág. 610.(25)
Posteriormente, en P.I.P v. C.E.E., supra, se cuestionó *439por primera vez(26) el uso de fondos públicos para la orga-nización y celebración de las primarias presidenciales en Puerto Rico. La cuestión principal a resolverse en P.I.P. v. C.E.E., supra, era la siguiente: si era constitucionalmente válida la asignación mediante ley de recursos del Gobierno de Puerto Rico para sufragar la celebración del proceso eleccionario de las primarias presidenciales de los dos (2) partidos políticos principales de Estados Unidos. En otras palabras si dicha asignación de fondos cumplía con la defi-nición de “fin público”. Resolvimos que la ley impugnada era válida por tener un “fin público” y por cumplir cabal-mente con los parámetros establecidos en P.S.P. v. E.L.A., supra.
Además, en P.I.P. v. C.E.E., supra, tuvimos la oportuni-dad de revisar algunas expresiones hechas en P.S.P. v. E.L.A., supra, e hicimos además unos pronunciamientos que resultan ser muy importantes y pertinentes a la con-troversia de marras.(27) En P.I.P v. C.E.E., supra, hicimos la aclaración siguiente:
*440[E]n P.S.P. v. E.L.A., supra, por primera vez reclamamos para la Rama Judicial facultades de interpretación en esta área, “aún más amplias que las simplemente derivables de nuestro sistema de separación de poderes”. ...Hemos examinado dete-nidamente el legajo de la Constituyente y concluimos que el intercambio habido entre sus miembros no tiene el alcance que le dimos en P.S.P. v. E.L.A., supra. (Enfasis suplido.)(28)
Luego este Tribunal concluyó:
La determinación inicial que tomen los poderes públicos —Legislativo y Ejecutivo— sobre lo que es fin público es revisable por el Poder Judicial. Sin embargo, en el desempeño normal de nuestras funciones revisoras bajo el sistema de separa-ción de poderes, los tribunales debemos actuar con prudencia y deferencia a la voluntad legislativa, siempre que la misma esté enmarcada dentro del esquema constitucional y aunque como magistrados discrepemos personalmente de la bondad de los ac-tos legislativos. (Enfasis suplido.)(29)
Por lo tanto, es necesario concluir que la doctrina vi-gente bajo P.I.P. v. C.E.E., supra, es de amplia deferencia a la Asamblea Legislativa en cuanto a su determinación de lo que es un fin público. Y hace sentido que así sea por cuanto
... [l]a naturaleza cambiante de la función legislativa justi-fica que es[e] cuerpo cuente con los instrumentos necesarios para encarar exitosamente los retos de la vida moderna. Por ser las Asambleas Legislativas de los Estados democráticos los cuerpos donde maduran y toman forma las fuerzas sociales la-tentes u operantes, y donde sólo es posible definir con la nece-saria precisión la mayor parte de los elementos que componen y constituyen el llamado fin o interés público, las opciones del legislador en este campo son amplias, siempre y cuando éste se mueva dentro del marco de la Constitución. En el siglo XX, la función legislativa no se limita a la tarea de hacer las leyes. Su labor también consiste en el examen y la formulación de los principios rectores de la política pública para que la Rama Eje-cutiva precise sus detalles.(30)
*441Muy bien exaltó la sabiduría de esta norma el Juez Aso-ciado Señor Ortiz, refiriéndose a ella como “norma de abs-tención judicial”.(31) Luego éste añadió con gran acierto que
Este evento histórico hace evidente la sabiduría de la norma, que hoy reiteramos, de abstenernos de intervenir para emitir criterios sobre la razón de ser de las decisiones en los asuntos puramente políticos. Esta dinámica decisional de los partidos políticos está sujeta a continuos cambios, tanto en sus propósi-tos como en sus pensamientos, que a su vez están sujetos a las realidades históricas y políticas del momento. (Énfasis suplido.)(32)
Además, el Juez Presidente Señor Pons Núñez en su voto de conformidad reiteró la postura judicial antes seña-lada: “Las decisiones tácticas de todos los partidos políticos han variado de tiempo en tiempo y continúan variando. Por ello esos reclamos no resultan base confiable para fun-damentar nuestras determinaciones jurídicas.”(33)
En P.I.P. v. C.E.E., supra, se intentó, además, precisar la definición de “fin público”. Dijimos allí que en la mayoría de las ocasiones fin público es “el acomodo entre los diver-sos intereses particulares” de las personas o grupos que componen el país.(34)
Además sostuvimos que cumplirá con la definición de fin público toda reglamentación legislativa relacionada a procesos de expresión electoral. P.I.P. v. C.E.E., supra, pág. 619. Entendimos que esa definición cumplía, y cumple aún hoy, con el importante propósito de proteger a aquellos ciu-dadanos puertorriqueños que libremente opten por partici-par en actividades de esa naturaleza. Id. Igualmente, diji-mos que también es un fin público el acto de legislar para hacer viable la colaboración ciudadana en unos procesos que pueden “influenciar decisiones que afectan a nuestro *442pueblo ... Íd. Sobre este punto enfatizamos que “la Asam-blea Legislativa ... puede legislar sobre cualquier asunto que afecte el bienestar de los puertorriqueños”. Id., pág. 621. Y es que en el fondo de esta definición más o menos precisa yace un principio de elevada jerarquía: que la Constitución de Puerto Rico no debe ser nunca barrera para contener la expresión del Pueblo, sino que debe ser un instrumento de su efectiva realización. P.I.P. v. E.L.A., supra, pág. 409.
Por último, en P.I.P v. C.E.E., supra, reiteramos la de-finición de fin público esbozada en P.S.P. v. E.L.A., supra, a los efectos de que no será fin público la aprobación de me-didas que afecten de modo importante las relaciones con Estados Unidos. P.S.P. v. E.L.A., supra, pág. 609.
De hecho, es importante apuntar que, entre otros facto-res, y debido a que la ley, que es objeto de análisis en P.I.P. v. C.E.E., supra, expresamente disponía que no se altera-rían las relaciones entre Puerto Rico y Estados Unidos, se salvó su constitucionalidad. Por ejemplo, el Juez Asociado Señor Alonso Alonso unió su voto de conformidad a la ma-yoría del Tribunal precisamente porque aquella ley expre-samente dispuso que no se estaba trastocando el status de Puerto Rico. En el Art. 32 de dicha ley, 16 L.P.R.A. see. 1352, el legislador había dispuesto que
... ni el número de los participantes, ni los resultados de nin-gún otro elemento del proceso de las mismas y/o demás proce-dimientos que se lleven a tenor con lo dispuesto en est[a Ley] podrá ser oficialmente interpretado por el Gobierno de Puerto Rico para propósito alguno como indicador en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político, ni en cuanto a la dirección, si alguna, por la cual deba o pueda enca-minarse Puerto Rico en términos de cambios de su actual status.
La Asamblea Legislativa salvó de esta forma las preocu-paciones constitucionales expresadas por este Tribunal en *443P.S.P. v. E.L.A., supra.(35) Más aún —afirmó concluyente-mente el Juez Alonso Alonso— “[e]l hecho de que los parti-dos políticos, sus líderes, miembros o personas, en su propaganda y expresiones públicas sostengan lo contrario no altera la letra clara de la ley”. P.I.P. v. C.E.E., supra, pág. 680. Finalmente, resolvimos que “[b]ajo la óptica jurídica, ... el proceso eleccionario que autoriza y reglamenta [la Ley], tiene un fin público, por lo que es válida la asignación de recursos del Estado para sufragar la celebración de dicho evento”. P.I.P v. C.E.E., supra, pág. 588.
En resumen, concluimos que la doctrina vigente sobre quién determinará lo que es fin público, conforme al Art. VI, Sec. 9, supra, es la siguiente.
Primero, si bien es cierto que le corresponde a las dos (2) ramas —llamadas “ramas políticas”— de gobierno deter-minar inicialmente lo que es fin público, esta determina-ción es revisable por el Poder Judicial, en última instancia. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). Cuando este poder de revisión sea invocado, sin embargo, la doc-trina de separación de poderes y abstención judicial afir-mada en P.I.P. v. C.E.E., supra, ordena a los tribunales a actuar con prudencia y amplia deferencia a la voluntad legislativa, “aunque como magistrados discrepemos perso-nalmente de la bondad de los actos legislativos”. (Enfasis suplido.)(36) Desde luego, debemos siempre procurar que la actuación legislativa esté enmarcada dentro del esquema constitucional vigente.(37)
Se hizo necesario llegar a esta conclusión en P.I.P. v. C.E.E., supra, pues “la experiencia ... demuestra que esta *444polémica trata de una materia a ser discutida propiamente dentro del proceso político, en las urnas o en aquellos re-cintos propios de los organismos representativos del Estado. La prudencia judicial nos aconseja que sea en la arena legislativa y no en el foro judicial donde se ventile inicialmente esta controversia”.(38)
Segundo, debemos concluir, además, que cumplirá con la definición de “fin público” aquella legislación que instru-mente procesos de expresión electoral sobre asuntos que puedan influenciar a nuestro pueblo o afectar su bienestar, y que tenga, a su vez, como objetivo el acomodo entre los diversos intereses particulares de las personas o grupos que componen el país,(39) siempre que no afecte de modo importante las relaciones de Puerto Rico con Estados Uni-dos, que es un área reservada para “el pueblo”.(40)
Por lo tanto, aplicando lo antes expresado al caso de marras, concluimos, primero, que la mayoría de este Tribunal no le está concediendo la debida deferencia a la Asamblea Legislativa —según ordenado en P.I.P. v. C.E.E., supra— amén que se trata de una controversia en en la que la prudencia fuertemente aconseja que debemos abste-nernos por ser una materia que ha de ser discutida propia-mente dentro del proceso político. En segundo lugar, la Ley Núm. 403, supra, responde a un “fin público”, ya que ins-trumenta un proceso de expresión electoral sobre un asunto que puede influenciar a nuestro pueblo o afectar su bienestar, y tiene, a su vez, como objetivo el acomodo entre los diversos intereses particulares de las personas o grupos que componen el país. Por último, al igual que la ley con-validada en P.I.P. v. C.E.E., supra, la citada Ley Núm. 403 específicamente dispone en su Art. 4.4 (16 L.P.R.A. sec. 961z) que los resultados al amparo de esta ley y el número de participantes en ese proceso “[n]o podrán interpretarse *445como una expresión a favor ni en contra de ninguna fór-mula de status político ni como tendiente a modificar en forma alguna la relación política entre Puerto Rico y los Estados Unidos de América”.
B. La Ley Núm. 403 no viola el Artículo II, Sección 19 de la Constitución de Puerto Rico
Nos toca considerar si la citada Ley Núm. 403 viola el Art. II, Sec. 19 de la Constitución de Puerto Rico, supra, ed. 1999, pág. 362, que dispone:
La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos per-tenecientes al pueblo en una democracia, y no mencionados específicamente. Tampoco se entenderá como restrictiva de la facultad de la Asamblea Legislativa para aprobar leyes en pro-tección de la vida, la salud y el bienestar del pueblo.
La cuestión principal que se ha de resolver aquí es si la Ley Núm. 403, supra, instrumenta un proceso que en efecto afecta o trastoca el status de Puerto Rico; algo que alegadamente el Art. II, Sec. 19 de nuestra Constitución, supra, le ha reservado “al pueblo”. Veamos.
En P.S.P. v. E.L.A., supra, expresamos en obiter dictum que es “al pueblo” a quién se le ha reservado el poder de “pasar juicio sobre cualquier género de modificación sus-tancial en su status político”,(41) y no a la Asamblea Legislativa. Expresamos en dicta además que cualquier género de modificación sustancial en el status de Puerto Rico reservado al pueblo debería estar sujeto “al resultado de un referéndum entre todos los electores de Puerto Rico”.(42) Reiteramos que fueron expresiones excesivas (dictum), ya que no estaba propiamente planteado ante nos ese asunto.
*446Sin embargo, en P.I.P. v. C.E.E., supra —nuevamente, por voz del Juez Asociado Señor Hernández Denton— tu-vimos la ocasión de revisar nuestras expresiones en P.S.P. v. E.L.A., supra. En esa ocasión resolvimos bajo una “ópti-ca jurídica” que la celebración de primarias presidenciales “no infringe el Art. II, Sec. 19 de la Carta de Derechos ... relativo a los derechos pertenecientes al pueblo ...”.(43) Aclaramos, además, que el problema de las expresiones de P.S.P. v. E.L.A., supra, sobre la reserva de poder “al pueblo” de pasar juicio sobre cualquier género de modificación sus-tancial en su status político de Puerto Rico, eran esencial-mente problemáticas e incorrectas, ya que ignoraban el pa-pel tan fundamental que juegan los partidos en la política local.(44) Nuestras expresiones allí fueron contundentes:
... Se entiende que la Asamblea Legislativa, distinto al Con-greso, puede legislar sobre cualquier asunto que afecte el bien-estar de los puertorriqueños. Contrario a lo que plantea el P.I.P., el argumento sobre soberanía popular y reserva de poderes no puede esgrimirse para impugnar legislación fruto de la labor legislativa en una democracia representativa. (Énfasis suplido).(45)
De hecho, en ese caso señalamos una inconfundible rea-lidad, que “existe una correlación entre el sistema de par-tidos y el ordenamiento constitucional”(46) de Puerto Rico. Aclaramos, además, que “[e]l ciudadano raramente parti-cipa como individuo aislado y lo hace en cambio como miembro de complejas formaciones sociales [i.e., partidos políticos]”.(47) Consecuentemente, sería ilusorio negar dicha realidad política bajo el ambiguo argumento de que en esta área existe una reserva de poderes a favor “del Pueblo” y, además, sin darle mayor consideración a una pre-*447gunta jurídica importante: ¿quiénes son los que constitu-yen “el pueblo”? O más bien, ¿a quién le corresponde definir “el pueblo”? Incuestionablemente, fue muy acertado el señalamiento que hiciera el Juez Asociado Señor Her-nández Denton:
Los partidos políticos locales concurren a las elecciones bajo muy precisas orientaciones políticas. Estos reflejos electorales cristalizan en legislación. Pretender que estas orientaciones no respondan al sentir del sector mayoritario del electorado puer-torriqueño se opone a todos los esquemas teóricos y constitucio-nales esbozados. P.I.P. v. C.E.E., supra, pág. 615.
Reiteramos pues que nuestra Carta de Derechos, “lejos de ser una fuente limitativa del Poder Legislativo, lo estimula. Para responder a las necesidades de Puerto Rico, la Asamblea Constituyente reconoció amplios poderes a la Rama Legislativa para formular ‘los detalles inagotables’ de la política pública”.(48) Por lo tanto —al igual que en P.I.P. v. C.E.E., supra— resolvemos que “la experiencia ... demuestra que esta polémica trata de una materia a ser discutida propiamente dentro del proceso político, en las urnas o en aquellos recintos propios de los organismos re-presentativos del Estado”.(49) Consecuentemente, “[l]a pru-dencia judicial nos aconseja que sea en la arena legislativa y no en el foro judicial donde se ventile inicialmente esta controversia”.(50)
Concluimos que no procede la contención de los peticio-narios de que la Sec. 19 de nuestra Carta de Derechos, supra, configura una cláusula de reserva sobre status que invalide la referida Ley Núm. 403.
Arribamos a esta conclusión, además, considerando que el proceso autorizado por la Ley Núm. 403, supra, es legí-timo por ser un instrumento que canaliza el más elemental derecho de los puertorriqueños dentro de nuestro sistema *448democrático de gobierno: el derecho a la expresión político-electoral. Veamos.
IV

La expresión política-electoral de un pueblo es un derecho amparado por la Primera Enmienda de la Constitución de Estados Unidos y la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico

Los peticionarios plantean que lo resuelto en el caso Igartua II, supra, tiene el efecto de usurparle el único pro-pósito público que tenía la Ley Núm. 403; esto es, facilitar por primera vez el voto presidencial de las personas domi-ciliadas en Puerto Rico. No tienen razón.
El recién resuelto caso Igartua II, supra, no puede ser invocado como fundamento para el argumento de los peticionarios.(51) Contrario a lo que ellos sostienen, el re-sultado de dicho caso no puede eliminar el fin público que tiene todo proceso de expresión política electoral, tal como el que fue aprobado por la Asamblea Legislativa mediante la Ley Núm. 403, supra.
En todo caso, Igartua II, supra, tiene un efecto contrario al alegado por los peticionarios. Inequívocamente, dicho caso es una confirmación de que el ejercicio de expresión de aquellos puertorriqueños que voluntariamente participen en el proceso electoral en cuestión, será únicamente eso: *449una expresión de los ciudadanos que así lo deseen, acerca de un asunto que ha sido muy debatido públicamente.
Debemos reconocer, además, una realidad patente: que la participación de las agrupaciones políticas puertorrique-ñas en los procesos de los partidos políticos de Estados Unidos ya ocupa una página en nuestra historia y ha sido motivo de mucha discusión pública. Por un lado, dicha par-ticipación es percibida por importantes sectores del pueblo como una fuente adicional de influencia y acceso a la es-tructura política nacional de Estados Unidos. Para otros sectoreá constituye una estrategia electoral de los partidos políticos principales, cuyo propósito es integrar el proceso político de Puerto Rico al de Estados Unidos. Otros insi-núan que es un ejercicio inútil o que no es consecuente con la separación de Puerto Rico de la nación americana.(52)
En el caso de autos es obvio que para un sector impor-tante “del pueblo”, el evento político instrumentado por la Ley Núm. 403, supra, será la expresión sincera de muchos puertorriqueños acerca de sus aspiraciones políticas de participar en el proceso de elegir el Presidente de Estados Unidos. Para otros sectores importantes del pueblo —los peticionarios— el proceso aprobado por la Asamblea Legis-lativa será una oportunidad para expresarse en rechazo a las aspiraciones políticas de los primeros, ya sea dejando en blanco la papeleta o anotando en ésta cualquier expre-sión que denote su rechazo. En cualquiera de los casos, no hay duda de que la citada Ley Núm. 403 —al igual que todos los eventos político-electorales— es un medio para canalizar la expresión de los votantes puertorriqueños, y esto, como hemos visto, es incuestionablemente un fin público.
Por lo tanto, independientemente de las opiniones que se puedan difundir sobre este proceso, la citada Ley Núm. 403 reglamenta unos comicios de importancia política no tan sólo para un número significativo de puertorriqueños *450que aspiran honestamente a que Puerto Rico se incorpore a la estructura política de Estados Unidos, sino para todos los puertorriqueños. Como tal, el proceso autorizado por la Ley Núm. 403, supra, es un instrumento vital de expresión que ciertamente aporta al crecimiento y desarrollo de nuestra joven democracia. Esto es, la citada Ley Núm. 403 autoriza un ejercicio de expresión política, independiente-mente de si los resultados de dicho ejercicio de expresión tendrán "efectos jurídicos”. Por lo tanto, ni la Constitución federal ni la Constitución de Puerto Rico prohíben dicho ejercicio, sino que lo protegen.
El argumento esbozado por los peticionarios de que de-bido al desenlace del caso Igartua II, supra, la Ley Núm. 403, supra, carece de finalidad pública, ya que alegada-mente “no produce derecho”, o no tendrá “efecto jurídico” alguno, no es aceptable.
Nunca hemos resuelto que fin público significa un fin que “produzca derecho” o que tenga efectos exclusivamente “jurídicos”. Todo lo contrario; ya hemos resuelto que las primarias presidenciales celebradas hace décadas en Puerto Rico sirven un fin público, aunque estrictamente hablando, es un evento de expresión política-electoral, que ni produce derechos ni tiene efectos jurídicos. P.I.P. v. C.E.E., supra.
De hecho, en P.I.P. v. C.E.E., supra, resolvimos que la ley que autorizaba la utilización de fondos públicos para la celebración de las primarias presidenciales en Puerto Rico, es un ejercicio de expresión política-electoral válido dentro de nuestro esquema constitucional democrático. Esto a pe-sar de que en dicho proceso primarista no es un proceso de sufragio directo, Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ni se elige a servidor público alguno de Puerto Rico. De hecho, ni siquiera se eligen servidores para pues-tos públicos en Estados Unidos. Sabido es que el resultado de esas primarias no es sino una expresión electoral sobre *451quién prefieren los ciudadanos que sea nominado para el puesto de candidato dentro de un partido. Más importante aún, ni siquiera se elige directamente al candidato, ya que la selección de la candidatura per se siempre es hecha me-diante un voto de asamblea en la Convención Nacional, celebrada cada cuatrienio en Estados Unidos. Habiéndose reconocido la constitucionalidad de dicha ley en P.I.P. v. C.E.E., supra, nos parece inconcebible que la Ley Núm. 403 sea declarada inconstitucional.
Así, pues, surge claramente que el argumento esbozado no es válido. Aceptar este argumento sería incongruente. Bajo sus premisas se podría, por ejemplo, argüir que el Comisionado Residente de Puerto Rico en Washington, D.C., elegido cada cuatro (4) años en los comicios generales de Puerto Rico, no sirve ningún fin público. Y esto bajo la proposición de que como miembro del Congreso de Estados Unidos, sus labores allí se limitan a expresarse política-mente sobre los asuntos que competen a Puerto Rico. Sa-bido es que el Comisionado Residente solamente tiene de-recho a expresarse en el hemiciclo de la Cámara de Representantes, sin derecho a votar en dicho foro legisla-tivo y, por ende, no tiene facultad alguna de “producir derecho”. Es decir, bajo esa premisa la labor del Comisio-nado Residente no tiene “efectos jurídicos”.
De manera similar, podría argüirse, por ejemplo, que los plebiscitos y referenda celebrados en Puerto Rico carecen de “fin público”, y serían inconstitucionales, por alegada-mente ser meras “encuestas”. O sea, como supuestamente carecen de todo valor, eficacia y contabilidad comicial “real”, o no tienen “consecuencias jurídicas”, sino sólo polí-ticas, son inconstitucionales. Tal definición de fin público es claramente contraria a la jurisprudencia establecida por este Tribunal, y a la realidad político-constitucional dentro de nuestra democracia. A poco que uno reflexione sobre *452este argumento de los peticionarios se percatará que no es defendible.
Además, ya vimos que según la jurisprudencia estable-cida por este Tribunal, cumple con fin público aquella le-gislación que instrumente procesos de expresión electoral sobre asuntos que puedan influenciar a nuestro pueblo o afectar su bienestar y que tenga, a su vez, como objetivo el acomodo entre los diversos intereses particulares de las personas o grupos que componen el país,(53) siempre que no afecte de modo importante las relaciones de Puerto Rico con Estados Unidos.(54)
Entendemos que el caso Igartua II, supra, no priva a la Ley Núm. 403 de todo fin público. En ese sentido, acoge-mos enteramente los planteamientos hechos por el Procu-rador General en su escrito inicial sobre este asunto:
No podemos dejar pasar por alto el hecho de que el candidato que salga electo Presidente de Estados Unidos ... tomará innu-merables decisiones importantes que afectarán de día a día [a] los puertorriqueños, en áreas tales como la seguridad pública, educación, salud y ambiente, entre otras. Más impactante aún, el Presidente es quien toma las determinaciones sobre asuntos militares que afectan la nación americana y a nuestro Pueblo; el Presidente es quién puede ordenar que nuestros hijos y seres queridos protejan la paz, libertad y principios democráticos a nivel mundial, en ocasiones sacrificando sus vidas ....
¿No es, [en todo caso], un fin público legítimo ... de poder manifestar [entiéndase, expresar] al Presidente electo y su par-tido nacional, al igual que al candidato y partido perdedor, que el Pueblo de Puerto Rico lo respalda o no lo respalda? Como ciudadanos americanos que somos, tal mensaje nos daría más voz a nivel nacional que actualmente gozamos. Esto debido a que durante el cuatrienio que comienza (2001-2004) tanto el nuevo Presidente, al igual que su oposición política a nivel federal, conocerán por primera vez en la historia de la Nación Americana el parecer del Pueblo de Puerto Rico sobre qué can-didato y qué plataforma federal se prefiere. Como resultado de ello, dicho funcionario tendría que darle a nuestro Pueblo la atención requerida y necesaria en todo asunto federal, so pena *453de que el Pueblo Puertorriqueño se exprese a favor o en contra del candidato presidencial en las próximas elecciones presidenciales. Aunque esto no constituye un voto de jure por el [P]residente, es igual de importante y efectivo, pues en un ejer-cicio del poder de expresión de nuestro Pueblo sobre la ejecuto-ria del Presidente, el cual se habrá de escuchar a través de toda la nación americana. (Énfasis suplido y escolio omitido).(55)
Es importante señalar, además, que al aprobarse nues-tra Constitución en 1952, en su Preámbulo, se consignó que la ciudadanía de Estados Unidos de América es un factor determinante en nuestras vidas, y que también as-piramos a continuamente enriquecer nuestro acervo demo-crático en el disfrute individual y colectivo de los derechos y las prerrogativas de esa ciudadanía. Véase Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Permitir que “el pueblo” se exprese sobre su preferencia por los candidatos a Presidente y Vicepresi-dente de Estados Unidos, cuente o no los votos el Congreso, es armónico con la aspiración de enriquecer nuestro acervo democrático en el disfrute de nuestra ciudadanía americana.
Este Tribunal ya ha resuelto que es válido como fin pú-blico el'acto de legislar para hacer viable la colaboración ciudadana en unos procesos que pueden “influenciar deci-siones que afectan a nuestro pueblo”, P.I.P. v. C.E.E., supra, pág. 619. Cabe preguntar entonces, ¿acaso la citada Ley Núm. 403 no cumple ampliamente con ese fin público?
Si los peticionarios quieren hacer valer sus objeciones al proceso que instrumenta la Ley Núm. 403, supra, lo pue-den hacer en la arena política, donde corresponde. De he-cho, nada en la Ley Núm. 403, supra, le prohíbe que así lo hagan. En este evento de expresión política todos los puer-torriqueños se expresarán a favor de sus posturas ideoló-gicas y políticas, como es usual en toda democracia moderna.
*454No importa cuáles sean las diversas posturas ideológi-cas y los distintos acercamientos políticos que variados sec-tores del Pueblo asumirán frente a este proceso de expre-sión política propulsada por las otras dos (2) ramas del Gobierno en esta etapa de nuestra historia. Eminente-mente la importancia pública del proceso recae en que “[e]l diálogo público y la diversidad de ideas ayudan al puerto-rriqueño a formar sus propios juicios sobre su participación en ... [el mismo]. Ello fortalece la democracia puertorri-queña y adelanta los postulados constitucionales”. P.I.P. v. C.E.E., supra, pág. 681.
Ni el Tribunal General de Justicia de Puerto Rico, ni este Tribunal, como parte de él, es el foro indicado para plantear cuestionamientos ideológicos, políticos o partidis-tas; la prudencia judicial siempre ha aconsejado que sea en la arena legislativa o ejecutiva, pero no en el foro judicial, donde se ventilen inicialmente estas controversias. “ ‘No [nos] hace feliz’ la preocupación excesiva del Tribunal con los partidos políticos”.(56)
El argumento de los peticionarios basado en el resul-tado del caso Igartua II, supra, acerca de la “no juricidad” que resultaría del proceso autorizado por la Ley Núm. 403, supra, contradice otro argumento que también sostienen los peticionarios. Dicho argumento es que la Ley Núm. 403 tiene el efecto de trastocar las relaciones entre Puerto Rico y Estados Unidos.
Claramente, el legislador dispuso en el referido Art. 4.4 de la Ley Núm. 403, que los resultados no pueden ser in-terpretados por el Estado para alterar o propiciar cambios en la relación jurídico-política entre Estados Unidos y Puerto Rico.
Por lo tanto, el temor de los peticionarios es, cuando *455más, un temor infundado. Los peticionarios no han demos-trado que la ley impugnada ha cambiado, o cambiará, (de facto o de jure) el status político de Puerto Rico, que es lo que está reservado “al pueblo”.
El Art. 4.4 de la Ley Núm. 403, anteriormente citado, es muestra del reconocimiento expreso del legislador de su carencia de intención de cambiar el status actual de Puerto Rico sua sponte mediante ese acto de legislación.
Es, pues, evidente que este artículo, al igual que uno equivalente en P.I.P. v. C.E.E., supra, salva las preocupa-ciones constitucionales expresadas en P.S.P. v. E.L.A., supra. Indiscutiblemente, bajo el status de Puerto Rico, que fue reconocido y ratificado en Igartua, supra, el Estado Libre Asociado de Puerto Rico continúa siendo —como lo era antes de la aprobación de la Ley Núm. 403, supra— un mero territorio de Estados Unidos sin derecho al voto pre-sidencial bajo la Cláusula IV de la Constitución federal. Igartua II, supra, pág. 83; Balzac v. Porto Rico, 258 U.S. 298 (1922); Downes v. Bidwell, 182 U.S. 244 (1901); De-Lima v. Bidwell, 182 U.S. 1 (1901).(57) Por lo tanto, los ar-gumentos de los peticionarios no son persuasivos ni tienen razón.
Por último, en P.I.P. v. C.E.E., supra, establecimos como principio incólume —y, por supuesto, plenamente aplicable aquí— que “[e]l elector es acreedor a que su voto sea pro-tegido por el Estadc^de distintas formas y con distinto rigor bajo una multiplicidad de situaciones”. (Enfasis suplido.)(58) A nuestro modo de ver, esta es una de esas situaciones múltiples en donde el derecho requiere que “prote[jamos] a aquellos ciudadanos que libremente opt [en] por participar en es[ta] actividad. ... [Ya que p]ermitir y hacer viable la colaboración ciudadana en unos *456procesos que pueden influenciar decisiones que afectan a nuestro pueblo, está claramente previsto dentro de los po-deres constitucionales delegados a la Rama Legislativa”. (59)
Disentimos de la opinión mayoritaria que declara in-constitucional la Ley Núm. 403, supra. Este Tribunal, al anular la oportunidad de los electores de expresarse me-diante el voto a favor de los candidatos a Presidente y Vi-cepresidente de Estados Unidos obstruye el ejercicio de la libertad de expresión bajo la Primera Enmienda de la Constitución de Estados Unidos y la Carta de Derechos de nuestra Constitución, vulnerando, además, los derechos ci-viles derivables de nuestra preciada ciudadanía estadouni-dense, un factor determinante en nuestras vidas.
— O —
Opinión disidente emitida por el Juez Asociado Señor Rivera Pérez.
Los peticionarios presentaron ante este Tribunal una solicitud de mandamus contra la Comisión Estatal de Elec-ciones, los Comisionados del Partido Nuevo Progresista y del Partido Popular Democrático, y el Estado Libre Asociado. En síntesis, plantean la inconstitucionalidad de la Ley Núm. 403 de 10 de septiembre de 2000, mejor cono-cida como la Ley de Elecciones Presidenciales en Puerto Rico, 16 L.P.R.A. see. 961 et sea.
HH
La Ley Núm. 403, supra, con vigencia inmediata, dis-pone que la Comisión Estatal de Elecciones tendrá respon-sabilidad para organizar e implantar un proceso para la elección presidencial en la jurisdicción del Estado Libre Asociado de Puerto Rico, que habrá de celebrarse conjun-*457tamente con la elección general.(1) Para tales fines, auto-rizó el uso de recursos públicos, empleados y funcionarios adscritos a la Comisión para llevar a cabo la referida elección.(2) Sobre este particular, el Art. 4.3 de la Ley Núm. 403 (16 L.P.R.A. sec. 961z) asigna la cantidad de novecien-tos mil dólares ($900,000) para la implantación del proceso sobre el voto presidencial.
Los peticionarios argumentan, entre otros planteamien-tos, que la Ley Núm. 403, supra, constituye un ejercicio inconstitucional de la autoridad legislativa, en violación del Art. II, Sec. 19 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, pues pretende implantar ficticiamente un derecho legal inexistente. Arguyen que la referida ley tiene como fin alterar la relación de poder entre Puerto Rico y Estados Unidos, sin que medie autorización del Pueblo.(3) Alegan que la autoridad legal para modificar esa relación de poder entre Puerto Rico y Estados Unidos es del pueblo puertorriqueño.
La petición de mandamus presentada se fundamenta en que los aquí demandados tienen el deber ministerial de implantar e instrumentar un ordenamiento electoral que garantice la pureza electoral; que asegure que cada voto emitido en efecto se cuente como fue emitido, y que proteja el derecho constitucional al voto. Plantea que esos deberes ministeriales emanan de la Constitución de Puerto Rico y de la Ley Electoral de Puerto Rico vigente en la isla. Por otro lado, arguyen que la Ley Núm. 403, supra, constituye un ejercicio inconstitucional de autoridad legislativa, en contravención con el Art. II, Sec. 19 de la Constitución de Puerto Rico, supra, pues pretende implantar un derecho legal inexistente y altera la relación de poder entre Puerto Rico y Estados Unidos, sin la autorización del Pueblo. Adu-*458cen que el Pueblo de Puerto Rico ostenta el poder para resolver cualquier cuestión relacionada con su futuro polí-tico, por lo tanto la Legislatura carece de poder para legis-lar en áreas que el Pueblo se ha reservado para sí, como lo es el voto presidencial. Apoyan su argumento en los pro-nunciamientos de este Tribunal en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).
r-H f-H
Concluimos que esta petición de mandamus no es procedente. Entendemos, que el recurso de autos pretende que declaremos como inconstitucional la Ley Núm. 403, supra. Ello no es posible a través del recurso extraordina-rio y privilegiado de mandamus. Nuestro ordenamiento ju-rídico dispone el mecanismo de sentencia declaratoria ante el Tribunal de Primera Instancia para realizar ese tipo de petición.(4) Veamos.
El mandamus es un recurso extraordinario de equidad, “altamente privilegiado”, que emite el Poder Judicial para obligar a cualquier persona, corporación, junta o tribunal inferior a cumplir con un acto que la ley expresamente or-dena como un deber resultante de un empleo, cargo o fun-ción pública.(5) Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
El requisito primordial del recurso es que se trate de un deber ministerial impuesto por ley. La jurisprudencia ha establecido que la determinación de la procedencia del auto depende de si la actuación solicitada es un deber ministerial o si, por el contrario, involucra el ejercicio de dis-creción, en cuyo caso no puede expedirse.(6) No obstante, la *459distinción entre lo que constituye un deber ministerial o una actuación discrecional, de ordinario, no es muy clara ni sencilla. (7)
Precisa señalar, que es improcedente el vehículo proce-sal de mandamus, cuando existe otro mecanismo para atender el remedio solicitado. Es improcedente cuando la petición de mandamus requiere la atención y considera-ción de un planteamiento sobre la inconstitucionalidad de una ley. En Márquez v. Gierbolini, 100 D.P.R. 839, 840 (1972), este Foro, mediante resolución, expresó lo si-guiente:
Atendido el hecho de que sólo procede el mandamus para hacer cumplir un deber ministerial claramente dispuesto por ley, y habida cuenta que en el presente caso primeramente hay que determinar la constitucionalidad de un estatuto de la Asamblea Legislativa de Puerto Rico, no ha lugar al auto solicitado. Considerada la petición de mandamus como una de-manda de sentencia declaratoria, se da traslado de la misma al Tribunal Superior, Sala de San Juan, por no tener este Tribunal jurisdicción para conocer de ella en primera instancia.
En Gierbolini Rodríguez v. Hernández Colón, 129 D.P.R. 402 (1991), un grupo de electores solicitó, en jurisdicción original, la expedición del auto de injunction y de mandamus en el Tribunal Supremo para que se le ordenara a la Comisión Estatal de Elecciones que, en cumplimiento de la Ley Electoral de Puerto Rico, no celebrara el referéndum de “Derechos Democráticos” pautado para el 8 de diciembre de 1991. El Tribunal Supremo desestimó la petición por falta de jurisdicción y, además, porque el recurso de mandamus no reunía los requisitos de ese remedio extraordi-nario y privilegiado.(8) El remedio que se perseguía era que se declarara la inconstitucionalidad de la ley del referén-*460dum de “Derechos Democráticos”, o que se declarara como “ultra vires” los actos de los funcionarios de la Comisión; algo que sólo se podía obtener mediante el remedio de sen-tencia declaratoria ante el entonces Tribunal Superior, so-bre el cual el Tribunal Supremo carece de jurisdicción original. (9)
Posteriormente, en El Vocero v. C.E.E., (10) este Tribunal expresó que
[p]or ser nuestra jurisdicción original una limitada que no incluye el poder de entender en recursos de sentencia declara-toria e injunction como el presente, denegamos el recurso titu-lado mandamus presentado por El Vocero de Puerto Rico, sin peijuicio de que pueda presentarlo en el foro de instancia. Art. V, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1.(11)
En el día de hoy se nos presenta idéntica contención, pues se pretende, mediante la petición de mandamus, que se declare la inconstitucionalidad de la Ley Núm. 403, supra. En vista de esta clara pretensión, nos corresponde reafirmar que no se puede utilizar ante este Tribunal el recurso de “mandamus” para que pasemos juicio sobre la inconstitucionalidad de una ley o un acto administrativo. Tampoco debe utilizarse para obligar a cumplir un acto o una ley que se alega es inconstitucional.(12) Sobre este particular, el Art. 3 de la Ley de Mandamus(13) dispone que el recurso de “mandamus” sólo debe expedirse cuando el peti-*461donarlo carece de “un recurso adecuado y eficaz en el curso ordinario de la ley”. (14)
HH HH HH
En P.S.P. v. E.L.A., supra, el Partido Socialista Puerto-rriqueño en 1978 presentó ante el Tribunal de Primera Ins-tancia una demanda de sentencia declaratoria e interdicto contra el Estado Libre Asociado y la Comisión Estatal de Elecciones, entre otros. El demandante adujo que la Ley Núm. 102 de 24 de junio de 1977, conocida como la Ley de Primarias Presidenciales Compulsorias, 16 L.P.R.A. see. 1301 et seq., autorizó indebidamente el uso de fondos pú-blicos para organizar y realizar un proceso interno de pri-marias del Partido Demócrata de Estados Unidos en Puerto Rico. Argüyó que el fin de ese proceso era la consti-tución de un comité del referido partido nacional. Entre otros pronunciamientos, este Tribunal expresó, a pesar de no habérsele planteado, que la Asamblea Legislativa está desprovista de poder para legislar en zonas reservadas al Pueblo de Puerto Rico, tales como la relativa al voto presi-dencial, a menos que el Pueblo la autorice expresamente. Determinó que la asignación de fondos para esos fines infringe la See. 9 del Art. VI —Const. E.L.A., L.P.R.A., Tomo 1— y la Sec. 19 del Art. II de la Constitución del Estado Libre Asociado, supra. (15) No obstante, este Tribunal reco-noció, en ese caso, que el asunto del voto presidencial no se encontraba ante su consideración. A esos efectos expresó lo siguiente.
En consideración a que podría argumentarse, con razón o sin ella, que la asignación en este caso se limita a financiar una *462actividad interna de una agrupación afiliada a un partido de Estados Unidos, sin que técnicamente se encuentre ante este foro el asunto del voto presidencial ....(16)
En vista de lo anterior, el pronunciamiento antes alu-dido constituye una expresión exógena a la controversia planteada. Dicho enunciado es, pues, obiter dictum, el cual no debe considerarse o interpretarse como constitutivo de norma jurisprudencial, ni mucho menos de un deber ministerial.
IV
Consideramos el asunto que plantea este caso, como uno que no debe ser objeto de determinación judicial. Veamos.
La autoridad para analizar los aspectos relacionados a la justiciabilidad de las causas, nace del elemental princi-pio de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas, que tienen interés real en obtener un remedio que haya de afectar sus relaciones jurídicas.(17) Los tribunales nos im-ponemos las limitaciones que emanan de esa doctrina para, entre otras cosas, observar y garantizar el justo balance que se requiere de las distintas ramas de gobierno en la administración de la cosa pública. El análisis de este principio es, por lo tanto, imperativo y necesario dentro de nuestro sistema de separación de poderes. Las limitaciones que surgen de éste imponen un mínimo de condiciones para el ejercicio discreto y tolerable de un poder que, de otro modo, constituiría una clara amenaza para la calidad democrática de nuestro sistema. (18)
La aplicación de las diversas doctrinas que dan vida al principio de justiciabilidad determina la jurisdicción de los tribunales, particularmente con relación a las controver-*463sias que se le presentan, al amparo de los derechos que garantiza nuestra Constitución y la democracia que instrumenta. Se trata, pues, de una cuestión de umbral que debemos analizar ante las controversias que nos ocupa. (19)
La doctrina de cuestión política, según desarrollada en la jurisdicción federal, surge de consideraciones sobre el principio constitucional de separación de poderes.(20) Si en un caso hay presente una cuestión política, el caso no será justiciable, y el tribunal debe abstenerse de adjudicarlo. La doctrina de cuestión política plantea, en esencia, que hay asuntos que no son susceptibles de determinación judicial, porque su resolución corresponde a las otras ramas del Go-bierno, la Legislativa o Ejecutiva, o en última instancia al electorado.(21)
Una cuestión política no es susceptible de determina-ción judicial, porque su resolución corresponde propia-mente al proceso político de gobierno, que se produce en las otras dos (2) ramas, y no al Poder Judicial.(22)
Los criterios judiciales para determinar qué constituye una cuestión política son:
(A) La Constitución delega expresamente el asunto en controversia a otra rama del Gobierno.
(B) No existen criterios o normas judiciales apropiadas para resolver la controversia.
(C) Resulta imposible decidir sin hacer una determina-ción inicial de política pública que no le corresponde a los tribunales.
(D) Resulta imposible tomar una decisión sin expresar una falta de respeto hacia otra rama de gobierno.
*464(E) Hay una necesidad poco usual de adherirse sin cues-tionar a una decisión política tomada previamente.
(F) Hay el potencial de confusión proveniente de pro-nunciamientos múltiples de varios departamentos del Go-bierno sobre un punto.(23)
The political question doctrine-which holds that certain matters are really political in nature and best resolved by the body politic rather than by courts exercising judicial reviewis a misnomer. It should more properly be called the doctrine of non-justiciability, that is, a holding that the subject matter is inappropriate for judicial consideration... An important consequence of the political question doctrine is that a holding of its applicability to a theory of a cause of action renders the government conduct immune from judicial review. Unlike other restrictions on judicial review-doctrines such as case or controversy requirements, standing, ripeness and prematurely, abstractness, mootness, and abstention— all of which may be cured by different factual circumstances, a holding of nonjusti-ciability is absolute in its foreclosure of judicial scrutiny.(24) (Énfasis suplido.)
Hemos expresado, aludiendo al profesor Raúl Serrano Geyls, que existen tres (3) vertientes de la doctrina de cuestión política, a saber: (1) la que requiere que los tribu-nales no asuman jurisdicción sobre un asunto, porque éste ha sido asignado textualmente por la Constitución a otra rama del Gobierno; (2) aquella según la cual los tribunales deben abstenerse de intervenir, bien porque no existen cri-terios de decisión susceptibles de descubrirse y adminis-trarse por los tribunales, o bien por la presencia de otros factores análogos, y (3) la que aconseja la abstención judicial por consideraciones derivadas de la prudencia.(25)
Si la Constitución confiere una facultad expresa a una rama de gobierno y ésta es de naturaleza política, no es-*465tará sujeta a revisión judicial, salvo que se ejecute inco-rrectamente, afectando derechos constitucionales de igual jerarquía.(26)
Lo realmente importante en los casos que encierran la doctrina de cuestión política, es el análisis sobre si una cláusula constitucional provee derechos que puedan ser compelidos mediante una acción judicial.(27)
La doctrina de cuestión política debe ser aplicada en términos funcionales, a tenor con los hechos específicos de cada caso en particular. La doctrina no es aplicable cuando existen derechos individuales importantes que podrían ser afectados si el Poder Judicial no actúa.(28)
Como regla general, la doctrina de cuestión política im-pide la revisión judicial de asuntos cuya resolución corres-ponde a las otras ramas políticas del Gobierno o al electorado.(29) En Silva v. Hernández Agosto, supra, reite-ramos nuestros pronunciamientos anteriores y expresamos que “ante reclamos de cuestión política hemos reafirmado el poder de los tribunales de ser los intérpretes finales de los contornos de la Constitución, y para determinar si los actos de una rama de gobierno exceden su autoridad constitucional”. La interpretación inicial que de la Consti-tución haga otra rama merece deferencia, pero debe preva-lecer la norma de que la determinación final corresponde a los tribunales.(30)
La controversia ante nos no es justiciable. La actuación del Poder Legislativo, al aprobar la Ley Núm. 403, supra, *466está dentro de los poderes delegados por los constituyen-tes, a esa rama de gobierno. No encontramos en tal es-fuerzo del Poder Legislativo un ejercicio incorrecto de su autoridad o derechos constitucionales de igual jerarquía afectados, que amerite nuestra intervención. Por el contra-rio, garantiza y hace viable la expresión ciudadana sobre un asunto de alto interés público. Sobre este tema hemos expresado, que el permitir y hacer viable la colaboración y la participación ciudadana en unos procesos que pueden influenciar decisiones que afectan a nuestro pueblo, está claramente previsto dentro de los poderes constitucionales delegados a la Rama Legislativa. (31) Más que eso, conclui-mos que tal asunto constituye un deber u obligación de esa rama de gobierno con la ciudadanía.
El Art. II, Sec. 19 de la Constitución de Puerto Rico, supra, no configura una cláusula de reserva sobre estatus, que impida que la Asamblea Legislativa de Puerto Rico pueda aprobar la Ley Núm. 403, supra, para hacer viable una expresión del Pueblo de Puerto Rico bajo la Primera Enmienda de la Constitución de Estados Unidos, para de-cidir el solicitar lo que pueda considerar la ciudadanía como la reparación de un agravio al Congreso. Dicha cláu-sula, lejos de ser una fuente limitativa del Poder Legisla-tivo, lo estimula, particularmente en la búsqueda de meca-nismos de expresión de la ciudadanía sobre asuntos de alto interés público que pueden influenciar decisiones que los afectan(32)
El Preámbulo de la Constitución de Puerto Rico, más allá de ser una simple proclamación de principios, tiene pleno valor de derecho constitucional positivo, que se traduce en la adhesión del Pueblo a unos principios y compro-*467misos que quedaron plasmados en el magno documento a través de los constituyentes, legitimados por su elección.(33)
El Preámbulo de nuestra Constitución establece que, mediante ese magno documento, el Pueblo de Puerto Rico organizó un sistema de gobierno interno para sí mismo so-bre una base plenamente democrática, para promover el bienestar general y asegurar el goce cabal por sus ciudada-nos de los derechos humanos. Consideró como fundamental para la vida de su comunidad el sistema democrático. Conceptualizó éste como aquel donde la voluntad del Pueblo es la fuente del poder público, donde el orden político está subordinado a los derechos del hombre y donde se ase-gura la libre participación del ciudadano en las decisiones colectivas. Proclamó la aspiración de su comunidad a con-tinuamente enriquecer su acervo democrático en el dis-frute individual y colectivo de los derechos y las prerroga-tivas de la ciudadanía de Estados Unidos.(34)
Concluimos que a través de la Ley Núm. 403, supra, el Poder Legislativo llevó a cabo un proceso de gobierno, den-tro de sus facultades constitucionales, a través del cual le está permitiendo y haciendo viable a la ciudadanía el ejer-cicio de una expresión dirigida al Congreso de Estados Unidos. Tal asunto corresponde propiamente al proceso po-lítico de gobierno, que se produce en las otras dos (2) ra-mas, y no al Poder Judicial. Al intervenir este Tribunal con tal proceso, está transgrediendo la forma republicana de gobierno y suplantando o anulando la política pública for-mulada en la Ley Núm. 403, supra, para hacer efectivo lo preceptuado en el Preámbulo de la Constitución de Puerto Rico, que constituye una aspiración del pueblo a continua-mente enriquecer su acervo democrático en el disfrute individual y colectivo de los derechos y las prerrogativas de la ciudadanía de Estados Unidos.
*468V
Entendemos que este Tribunal, al actuar de conformi-dad con su decisión, lo está haciendo en forma inconsis-tente con lo actuado en casos anteriores de similar natura-leza, en los cuales entendió que no tenía jurisdicción original. En vista de que la mayoría ha decidido asumir jurisdicción original en este asunto, y habiendo expresado previamente mi opinión al respecto sobre la ausencia de tal jurisdicción de este Tribunal y de la falta de justiciabilidad de la controversia, no tenemos otra alternativa, en el des-cargo de nuestro ministerio, de discutir los méritos de lo planteado sobre la alegada inconstitucionalidad del esta-tuto, por la importancia pública del asunto.
En su aspecto ideológico, este tema del voto presidencial provoca intensas y conflictivas emociones y expresiones de tipo político-partidista. No obstante, bajo la óptica jurídica, entendemos que el proceso autorizado por la Ley Núm. 403, supra, tiene un fin público, por lo que es válida la asignación de recursos del Estado para sufragar la celebra-ción de dicho evento. Concluimos que la referida ley no infringe el Art. IV, Sec. 9, ni el Art. II, Sec. 19 de la Cons-titución de Puerto Rico, supra. Veamos.
El 16 de diciembre de 1966 se adoptó el Pacto Interna-cional de Derechos Civiles y Políticos por la Asamblea General de la Organización de Naciones Unidas.(35) Dicho “Pacto” fue aprobado por Estados Unidos el 2 de marzo de 1992. Su ratificación fue depositada en la Secretaría de la Asamblea General de la Organización de Naciones Unidas el 8 de junio de 1992. Entró en vigor para Estados Unidos el 8 de septiembre de 1992.(36)
Dicho “Pacto” dispone, en su Art. 25, lo siguiente:
*469Todos los ciudadanos gozarán, sin ninguna de las distinciones mencionadas en el artículo 2, y sin restricciones indebidas, de los siguientes derechos y oportunidades:
(a) participar en la dirección de los asuntos públicos, directa-mente o por medio de representantes libremente elegidos;
(b) votar y ser elegido en elecciones periódicas, auténticas, realizadas por sufragio universal e igual y por voto secreto que garantice la libre expresión de la voluntad de los electores;
(c) tener acceso, en condiciones generales de igualdad, a las funciones públicas de su país.
En su Art. 2 dispone lo siguiente:
1. Cada uno de los Estados Partes en el presente Pacto se compromete a respetar y a garantizar a todos los individuos que se encuentren en su territorio y estén sujetos a su jurisdic-ción, los derechos reconocidos en el presente Pacto, sin distin-ción alguna de raza, color, sexo, idioma, religión, opinión pú-blica o de otra índole, origen nacional o social, posición económica, nacimiento o cualquier otra condición social.
2. Cada Estado Parte se compromete a adoptar, con arreglo a sus procedimientos constitucionales y a las disposiciones del presente Pacto, las medidas oportunas para dictar las disposi-ciones legislativas o de otro carácter que fueren necesarias para hacer efectivos los derechos reconocidos en el presente Pacto y que no estuviesen ya garantizados por disposiciones legislativas o de otro carácter.
3. Cada uno de los Estados Partes en el presente Pacto se comprometen a garantizar que:
a) toda persona cuyos derechos o libertades reconocidos en el presente Pacto hayan sido violados podrá interponer un recurso efectivo, aun cuando tal violación hubiera sido cometida por personas que actuaban en ejercicio de sus funciones oficiales;
b) la autoridad competente judicial, administrativa o legisla-tiva, o cualquiera otra autoridad competente prevista por el sis-tema legal del Estado, decidirá sobre los derechos de toda persona que interponga tal recurso, y a desarrollar las posibilidades de recurso judicial-,
c) las autoridades competentes cumplirán toda decisión en que se haya estimado procedente el recurso. (Enfasis suplido.)
Estados Unidos, al suscribir y ratificar el referido “Pac-to”, hizo las siguientes expresiones como reservas, enten-didos y declaraciones:
*470Reservations:
(1) That article 20 does not authorize or require legislation or other action by the United States that would restrict the right of free speech and association protected by the Constitution and laws of the United States.
(2) That the United States reserves the right, subject to its Constitutional constraints, to impose capital punishment on any person (other that a pregnant woman) duly convicted under existing or future laws permitting the imposition of capital punishment, including such punishment for crimes committed by persons below eighteen years of age.
(3) That the United States considers itself bound by article 7 to the extent that ‘cruel, inhuman or degrading treatment or punishment’ means the cruel and unusual treatment or punishment prohibited by the Fifth, Eighth, and- or- Fourteenth Amendments to the Constitution of the United States.
(4) That because U.S. law generally applies to an offender the penalty in force at the time the offence was committed, the United States does not adhere to the third clause of paragraph 1 of article 15.
(5) That the policy and practice of the United States are generally in compliance with and supportive of the Covenant’s provisions regarding treatment of juveniles in the criminal justice system. Nevertheless, the United States reserves the right, in exceptional circumstances, to treat juveniles as adults, notwithstanding paragraphs 2(b) and 3 of article 10 and paragraph 4 of article 14. The United States further reserves to these provisions with respect to States with respect to individuals who volunteer for military service prior to age 18.
Understandings
(1) That the Constitution and laws of the United States guarantee all persons equal protection of the law and provide extensive protections against discrimination. The United States understands distinctions based upon race, colour, sex, language, religion, political or other opinion, national or social origin, property, birth or any other status —as those terms are used in article 2, paragraph 1 and article 26— to be permitted when such distinctions are, at minimum, rationally related to a legitimate governmental objective. The United States further understands the prohibition in paragraph 1 of article 4 upon discrimination, in time of public emergency, based ‘solely’ on the status of race, colour, sex, language, religion or social origin, not to bar distinctions that may have a disproportionate effect upon persons of a particular status.
*471(2) That the United States understands the right to compensation referred to in articles 9(5) and 14(6) to require the provision of effective and enforceable mechanisms by which a victim of an unlawful arrest or detention or a miscarriage of justice may seek and, where justified, obtain compensation from either the responsible individual or the appropriate governmental entity. Entitlement to compensation may be subject to the reasonable requirements of domestic law.
(3) That the United States understands the reference to ‘exceptional circumstances’ in paragraph 2(a) of article 10 to permit the imprisonment of an accused person with convicted persons where appropriate in light of an individual’s overall dangerousness, and to permit accused persons to waive their right to segregation from convicted persons. The United States further understands that paragraph 3 of article 10 does not diminish the goals of punishment, deterrence, and incapacitation as additional legitimate purposes for a penitentiary system.
(4) That the United States understands that subparagraphs 3(b) and (d) of article 14 do not require the provision of a criminal defendant’s counsel of choice when the defendant is provided with court-appointed counsel on grounds of indigence, when the defendant is financially able to retain alternative counsel, or when imprisonment is not imposed. The United States further understands that paragraph 3(e) does not prohibit a requirement that the defendant make a showing that any witness whose attendance he seeks to compel is necessary for his defense. The United States understands the prohibition upon double jeopardy in paragraph 7 to apply only when the judgement of acquittal has been rendered by a court of the same governmental unit, whether the Federal Government or a constituent unit, as is seeking a new trial for the same cause.
(5) That the United States understands that this Covenant shall he implemented by the Federal Government to the extent that it exercises legislative and judicial jurisdiction over the matters covered therein, and otherwise by the state and local governments; to the extent that state and local governments exercise jurisdiction over such matters, the Federal Government shall take measures appropriate to the Federal system to the end that the competent authorities of the state or local governments may take appropriate measures for the fulfillment of the Covenant.
Declarations:
(1) That the United States declares that the provisions of articles 1 through 27 of the Covenant are not self-executing.
*472(2) That is the view of the United States that States Party to the Covenant should wherever possible refrain from imposing any restrictions of limitations on the exercise of the rights recognized and protected by the Covenant, even when such restrictions and limitations are permissible under the terms of the Covenant. For the United States, article 5, paragraph 3, which provides that fundamental human rights existing in any State Party may not be diminished on the pretext that the Covenant recognizes them to a lesser extent, has particular relevance to article 19, paragraph 2, which would permit certain restrictions on the freedom of expression. The United States declares that it will continue to adhere to the requirements and constraints of its Constitution in respect to all such restrictions and limitations.
(3) That the United States declares that the right referred to in article 47 may be exercised only in accordance with international law. (Enfasis suplido.)
Sobre la competencia del Comité de Derechos Humanos creado por el Art. 28 del “Pacto”,(37) Estados Unidos ex-presó los siguiente:
The United States declares that it accepts the competence of the Human Rights Committee to receive and consider communications under article 41 in which a State Party claims that another State Party is not fufilling its obligations under the Covenant.
Como hemos podido observar, el referido “Pacto” define la naturaleza del agravio para el cual la Ley Núm. 403, supra, dispone un mecanismo de expresión del Pueblo para que pueda solicitarle al Congreso su reparación, en vista de que Estados Unidos lo aceptó como uno no auto-ejecutable.
*473El derecho de los ciudadanos de Estados Unidos, domi-ciliados en Puerto Rico, a participar, en forma directa o por medio de representantes libremente elegidos, en la direc-ción de los asuntos públicos y a tener acceso en condiciones generales de igualdad a las funciones públicas del Go-bierno que tiene jurisdicción sobre él, es uno reconocido por Estados Unidos al firmar ese “Pacto” y subscribir los com-promisos allí contenidos. Constituye el derecho fundamental del ser humano de participar y tener acceso a los pro-cesos de constitución del Gobierno que tiene autoridad sobre él. El que esos ciudadanos no disfruten de ese dere-cho fundamental, respecto a la configuración del Congreso y la selección del Presidente de Estados Unidos, es un agravio que está definido por ese “Pacto”. La Ley Núm. 403, supra, lo que provee es un mecanismo para hacer viable una expresión del Pueblo de Puerto Rico sobre una parte de tal asunto, a tenor con lo dispuesto por el Preám-bulo de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.
La Ley Núm. 403, supra, no persigue con su aprobación el producir un cambio en la relación actual de Puerto Rico y Estados Unidos. Su letra escrita es clara en cuanto a la intención que tuvo la Asamblea Legislativa de Puerto Rico al promulgarla. No existiendo, hasta el momento, el dere-cho de los puertorriqueños a participar en la selección del Presidente de Estados Unidos a la luz de la decisión del Tribunal de Apelaciones de Estados Unidos, Primer Cir-cuito, ubicado en Boston, Massachusetts, dicha ley tiene un propósito y fin completamente legítimo, de hacer viable tal expresión.(38)
Independientemente que los votos emitidos por los ciu-dadanos de Estados Unidos domiciliados en Puerto Rico *474sean o no contabilizados por el Congreso de Estados Uni-dos, asunto eminentemente del ámbito federal, dichos ciu-dadanos ciertamente tienen en la Ley Núm. 403, supra, un mecanismo para que, bajo la Primera Enmienda de la Constitución de Estados Unidos, expresen su deseo de par-ticipar o no en el proceso de selección del Presidente y dicho resultado sea comunicado al Congreso como una solici-tud de reparación de un agravio. La persona seleccionada como Presidente de Estados Unidos tomará innumerables decisiones que afectarán a los puertorriqueños domicilia-dos en la isla en su vida diaria, en áreas tales como la seguridad, educación, salud y ambiente, entre otras no me-nos importantes. El Presidente de Estados Unidos toma las decisiones sobre aspectos militares que afectan tam-bién a los puertorriqueños en asuntos de vida o muerte.
¿No es acaso un fin público legítimo permitirle a los ciu-dadanos de Estados Unidos domiciliados en Puerto Rico expresarse o no sobre si habrán de solicitar al Congreso, bajo la Primera Enmienda de su Constitución, la repara-ción de lo que puedan considerar como un agravio, consis-tente en mantenerlos en una situación que, por el mo-mento, no les permite participar en el proceso de selección de la persona que habrá de tener la autoridad y la respon-sabilidad como Presidente de Estados Unidos sobre ellos? Creemos que afirmativamente sí tiene tal carácter.
El mecanismo establecido por la Ley Núm. 403, supra, le permite a los ciudadanos de Estados Unidos decidir no participar en el proceso, por entender que tal situación no es un agravio. Les permite expresarse a aquellos que sí piensan constituye un agravio y quieren enviar al Con-greso de Estados Unidos un mensaje que ellos creen con-veniente y necesario.
La Ley Núm. 403, supra, permite que el Pueblo de Puerto Rico, a través del mecanismo que provee, pueda, en uso de su libertad de expresión, que constituye un derecho y prerrogativa que disfrutan los ciudadanos de Estados *475Unidos domiciliados en Puerto Rico bajo la Primera En-mienda de la Constitución federal, enriquecer su acervo democrático, que es un derecho que tienen bajo la Consti-tución de Puerto Rico, haciendo viable una comunicación al Congreso para solicitarle la reparación de lo que puedan o no considerar como un agravio. Tal comunicación le permi-tiría a la ciudadanía influenciar la toma de decisiones en áreas que son fundamentales y afectan su vida diaria y cotidiana.
VI
Por los fundamentos antes indicados, muy respetuosa-mente, disiento de la opinión mayoritaria.

 En una decisión de carácter interlocutorio, dicho foro federal resolvió que los puertorriqueños residentes en Puerto Rico tenían derecho a votar en las elecciones presidenciales. Igartua de la Rosa v. U.S., 107 F. Supp.2d 140 (D.P.R. 2000) (senten-cia declaratoria de 19 de julio de 2000). Eventualmente, en la sentencia del caso, el Tribunal de Distrito federal reafirmó sus pronunciamientos y ordenó expresamente al Gobierno de Puerto Rico a que organizara y realizara una elección presidencial. Igartua de la Rosa v. U.S., 113 F. Supp.2d 228 (D.P.R. 2000).


 Véanse: Rubén Berrios Martínez v. E.L.A., caso Civil Núm. KPE00-2275; Luis Vega Ramos v. Gobierno de Puerto Rico, caso Civil Núm. KPE00-2289.


 Eudaldo Báez Galib v. C.E.E., caso Núm. MD-2000-8.


 Veáse 28 U.S.C.A. sees. 1441, 1446 y 2083.


 Igartua de la Rosa v. U.S., 2000 WL 1521203 C.A. 1 (Puerto Rico 2000).


 En su recurso fueron demandados además de la C.E.E. y su Presidente, Juan R. Melecio, los comisionados electorales del Partido Nuevo Progresista, Pedro Figueroa Costa, y del Partido Popular Democrático, Carlos López Feliciano.


 Véase esc. 3.


 Orden de 20 de octubre de 2000.


 La Constitución de Puerto Rico obliga a todos los funcionarios públicos; la misma opera de forma mandatoria e imperativa, sin dar margen a discreción alguna. En este sentido, en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 418 (1982), reconocimos que el auto de “mandamus"puede ser utilizado para compeler al cum-plimiento de los deberes impuestos por la Constitución. De hecho, el Art. VI, Sec. 16 de la Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 419, exige que “[t]odos los fun-cionarios y empleados del Estado Libre Asociado, sus agencias, instrumentalidades y subdivisiones políticas prest[en], antes de asumir las funciones de su cargo, jura-mento de fidelidad a la Constitución de los Estados Unidos de América y a la Cons-titución y a las leyes del Estado Libre Asociado de Puerto Rico”.


 A estos efectos, el Art. 1041 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2991, dispone que “[t]oda obligación consiste en dar, hacer o no hacer alguna cosa”, conforme surja de la ley y demás fuentes de las obligaciones. Véase, además, 31 L.P.R.A. see. 2991.


 Según el Art. II, See. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 280:
“... Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. ...” (Enfasis suplido.)


 Véanse: Igartua de la Rosa v. U.S., 229 F.3d 80 (1er Cir. 2000) del 13 de octubre de 2000; Igartua de la Rosa v. U.S., 32 F.2d 8 (1994).


 Eudaldo Báez Galib v. C.E.E. y E.L.A., Petición de mandamus, Caso Núm. MD-2000-8, presentado ante este Tribunal el 13 de septiembre de 2000. El Ledo. Eudaldo Báez Galib comparece como ciudadano y elector alegadamente al amparo de los derechos dados por la Ley Electoral de Puerto Rico, Art. 2.001 de la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. see. 3051. En esta capa-cidad, alega también que puede exigir que los organismos se administren dentro de un marco de estricta imparcialidad y pureza, conforme a 16 L.P.R.A. see. 3051, y Sánchez y Colón v. E.L.A. I, 134 D.P.R. 443 (1993); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988). El licenciado Báez Galib ha comparecido también como Presidente del “Par-tido Demócrata del Estado Libre Asociado”, alegando que tiene legitimidad activa en esta calidad basado en que dirige los procedimientos de dicho Partido Nacional en Puerto Rico, conforme al Art. 1.003(40) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3003(40).
Los demandados requeridos en este caso son el Estado Libre Asociado de Puerto Rico, representado por el Procurador General de Puerto Rico, y la Comisión Estatal de Elecciones (C.E.E.).


 Damaris B. Mangual Vélez, et al v. C.E.E. et al., Petición de mandamus, MD-2000-9, presentado ante este Tribunal el 19 de octubre de 2000. Los demandan-tes son las personas siguientes: Damaris B. Mangual Vélez comparece como electora debidamente inscrita y Comisionada Electoral del Partido Independentista Puerto-rriqueño, y, como tal, miembro de la Comisión Estatal de Elecciones; Pedro Martínez Agosto comparece como elector debidamente inscrito y Director Auxiliar de Opera-ciones Electorales, que es el área de la C.E.E. donde se ensamblan los maletines que contienen las papeletas y demás material electoral relativo a la votación presiden-cial; Irma Rodríguez Morales comparece como electora debidamente inscrita y como Subsecretaría de la C.E.E., en el área de exclusiones; Maribel Arroyo Rodríguez comparece como electora debidamente inscrita y representante del Partido Indepen-dentista Puertorriqueño (P.I.P.) en la Junta Administrativa de Voto Ausente; Ro-salina Vega Rivera comparece ante nos como electora debidamente inscrita y tam-bién como Comisionada en Propiedad del P.I.P. en la Comisión Local de Elecciones del Precinto 65 de Corozal, Puerto Rico; por último, Carlos Aner Navarro Carrasqui-11o comparece como funcionario de colegio electoral por el P.I.P. en el Precinto 2 de San Juan.
Por otro lado, los demandados requeridos en este caso son: la Comisión Estatal de Elecciones; Juan R. Melecio, Presidente de la C.E.E.; Pedro Figueroa Costa, Co-misionado Electoral del Partido Nuevo Progresista (P.N.P.) y, como tal, miembro de la C.E.E.; Carlos López Feliciano, Comisionado Electoral del Partido Popular Democrá-tico y, como tal, miembro de la C.E.E.
El demandado, Sr. Carlos López Feliciano, Comisionado Electoral del Partido Popular Democrático, se allanó a la demanda y a esos efectos presentó ante este Tribunal una moción titulada “Comparecencia Especial del Comisionado Electoral del Partido Popular Democrático” el 25 de octubre de 2000.


 El 25 de octubre de 2000 compareció el Estado Libre Asociado, representado por el Procurador General, solicitando, entre otras cosas, la consolidación de los recursos Núms. MD-2000-8 y MD-2000-9 por ser idénticos. Mediante resolución emi-tida el 26 de octubre de 2000, ordenamos la consolidación de los recursos.


 Este asunto de jurisdicción, propiamente relacionado a cuestiones de federa-lismo, se tomó académico durante el transcurso del término concedido a las partes debido a que el 23 de octubre de 2000 la Corte de Estados Unidos para el Distrito de Puerto Rico notificó una orden, para devolverle la jurisdicción sobre éste y otros casos pendientes al Tribunal General de Justicia de Puerto Rico. Véase copia de esta resolución adjunta a la Moción solicitando continuación de procedimientos, presen-tada en autos por el peticionario, Ledo. Eudaldo Báez Galib, el 24 de octubre de 2000, en la Petición de mandamus, caso Núm. MD-2000-8.


 El Ministerio Fiscal de Estados Unidos presentó un recurso de apelación ante dicha corte el 11 de septiembre de 2000, en el que solicitó la revocación de la sentencia emitida el 29 de agosto de 2000 por la Corte de Distrito federal. Alegó, en esencia, que el dictamen de la corte inferior era contrario a la doctrina constitucional *427federal vigente, ya establecida por el Primer Circuito previamente en Igartua de la Rosa v. U.S., 32 P.3d 8 (1er Cir. 1994). Por lo tanto, invocó la doctrina de stare decisis.


 Dicha ley dispone que “[l]a Comisión Estatal [de Elecciones] tendrá la res-ponsabilidad de organizar, implantar y viabilizar los procesos para la elección presi-dencial en la jurisdicción del Estado Libre Asociado de Puerto Rico” y a esos efectos “autoriza el uso de los recursos, equipo, propiedad mueble e inmueble, así como de los empleados y funcionarios adscritos a la Comisión, que sean necesarios para llevar a cabo todos los procesos y actividades relacionadas con dicha elección”. Art. 1.3 de la Ley Núm. 403 (16 L.P.R.A. sec. 961a). La citada Ley Núm. 403 ordena, además, a la C.E.E. a proveer los mecanismos para la elección de ocho (8) compromisarios que deberán reunirse en El Capitolio en diciembre de 2000 para votar por el Presidente y Vicepresidente de Estados Unidos, Art. 2.1 (16 L.P.R.A. sec. 961e), de manera que dichos resultados se le remitan al Presidente del Senado de Estados Unidos para que éste cuente dichos votos cuando se vaya a elegir al Presidente de Estados Unidos. Art. 3.13 (16 L.P.R.A. sec. 961w).
La Ley Núm. 403 faculta al Presidente de la C.E.E. a realizar todas las gestio-nes necesarias para elegir los compromisarios, y le instruye que debe adoptar reglas y reglamentos, diseñar y producir formularios, imprimir papeletas, preparar, produ-cir y distribuir listas electorales, adquirir e instalar urnas electorales, escrutar votos y certificar resultados de la elección. Además, le ordena a que en unión a unos funcionarios electorales que según la Ley Núm. 403 deben designar los candidatos a Presidente y Vicepresidente de Estados Unidos, que desarrolle y ejecute una “cam-paña de información y orientación al elector sobre la celebración de las elecciones presidenciales en Puerto Rico”. La Ley Núm. 403 ordena que el contenido de dicha campaña tiene que promover la participación del electorado puertorriqueño en la elección presidencial y tiene que orientar al elector sobre la forma en que deberá marcar la papeleta para consignar su voto. Según la ley, para dicha campaña el Presidente de la C.E.E. debe utilizar todos los medios de comunicación y las técnicas de difusión pública a su alcance, incluyendo la divulgación a través de los medios televisivos y la Internet. Art. 3.5 de la Ley Núm. 403 (16 L.P.R.A. see. 961o). A estos fines se le asignó a la C.E.E. un total de novecientos mil ($900,000) dólares para organizar e implantar la elección presidencial. Art. 4.3 de la Ley Núm. 403 (16 L.P.R.A. see. 961 n.).
La Ley Núm. 403, supra, establece que la elección presidencial se celebrará conjuntamente con la elección general de Puerto Rico. Dispone que a cada elector o electora se le entregará una cuarta papeleta para que éste o ésta emita su voto, y lo deposite en una cuarta urna que se dispondrá para estos fines en cada colegio electoral. La administración del proceso de votación en cada colegio se le encomienda a las Juntas de Colegio que existen en conformidad con la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, conocida como Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq.
La citada Ley Núm. 403 dispone en su Art. 4.1 que “[t]oda persona que obrare en contravención de cualesquiera de las disposiciones de este capítulo, o que te-niendo una obligación impuesta por la misma, voluntariamente deje de cumplirla, o se negare a ello, incurrirá en delito electoral y convicta que fuere será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares, o ambas penas a discreción del tribunal”. 16 L.P.R.A. see. 961x.
Sin embargo, sobre este “delito electoral” tipificado en el Art. 4.1 de la Ley Núm. 403, supra, debemos añadir lo siguiente. Ya desde 1977 la Ley Electoral de Puerto *428Rico tipifica el “delito electoral”, al disponer que “[t]oda persona que, a sabiendas y fraudulentamente, obrare en contravención de cualesquiera de las disposiciones de [la Ley], o teniendo una obligación impuesta por [la] misma, voluntariamente dejare de cumplirla, o se negare a ello, será culpable de delito electoral y ... será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares, o ambas penas a discreción del tribunal”. Art. 8.004 de la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.RR.A. see. 3354. La Ley de Primarias Presidenciales Compulsorias también provee idéntica prohibición y penalidad. Véase la Ley Núm. 6 de 24 de septiembre de 1979, según enmendada, 16 L.P.R.A. see. 1351.
Por último, el Art. 4.4 de la Ley Núm. 403 (16 L.P.R.A. sec. 961z) claramente establece que “[l]os resultados de las votaciones efectuadas al amparo de [esta Ley] y el número de participantes en la misma no podrá interpretarse como una expresión a favor ni en contra de ninguna fórmula de status político ni como tendiente a mo-dificar en forma alguna la relación política entre Puerto Rico y Estados Unidos de América”.


 Art. 1.3 de la Ley Núm. 403 (16 L.P.R.A. sec. 961a).


 Sin embargo, la Corte aclaró que no adjudicaría, ni adjudicó, la validez de la citada Ley Núm. 403 bajo el derecho de Puerto Rico: “This Court, of course, expresses no opinion with regard to the validity under Puerto Rican law of Law No. 403”. Igartua de la Rosa v. U.S., 229 F.3d 80, 83 (1er Cir. 2000).


 Art. V, Sec. 5 de la Constitución del E.L.A, L.P.R.A., Tomo 1, ed. 1999, pág. 395.


 Así también lo instrumenta la Regla 16 del Reglamento de este Tribunal, 4 L.P.R.A. Ap.XXI-A, que en lo pertinente dispone lo siguiente:
“Regla 16 Procedimiento en acciones de jurisdicción original
*430“(a) Esta Regla es aplicable a casos de babeas corpus, mandamus ... y aquellos otros en que se confiere jurisdicción original a este Tribunal.
“(b) Las acciones de jurisdicción original se regirán por las disposiciones perti-nentes del Código de Enjuiciamiento Civil ... .”


 32 L.P.R.A. see. 3421.


 El Juez Asociado Señor Rebollo López ha denominado este recurso como auto de “mandamus negativo”. Véase Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402, 468 (1991), opinión disidente.


 En. Nogueras v. Rexach Benitez I, 141 D.P.R. 470 (1996), resolvimos me-diante sentencia, sin opinión, un recurso de mandamus en los méritos para que se declarara inconstitucional el acto de expulsar a un miembro del Senado de Puerto Rico. Reiteramos, sin embargo, la norma de que las sentencias de este Tribunal no tienen valor de precedente, aunque se hayan publicado por razón de que un Juez de este Tribunal haya certificado una opinión concurrente o disidente o un voto particular. Por lo tanto, se considerará inapropiado citarlas como autoridad o prece-dente de este Tribunal Supremo. Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987).


 Márquez v. Gierbolini, supra, pág. 841, opinión concurrente.


 Por otro lado, los peticionarios alegan que este caso cumple con todos los factores necesarios establecidos en nuestra jurisprudencia para ejercer nuestra ju-risdicción original. Los reiterados factores usados para guiar nuestra discreción al decidir si debemos ejercer nuestra jurisdicción original son los siguientes: (1) si el recurso se dirige contra principales funcionarios del Gobierno; (2) si se señalan cues-tiones de gran interés público, y (3) si el problema planteado requiere una resolución pronta y definitiva. Véanse: Baéz Galib v. Rosselló González y otros I, 147 D.P.R. 371 (1999); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 411 (1982); Dávila v. Superintendente de Elecciones, 82 D.P.R. 264, 247 — 275 (1960), y casos allí citados.
Si bien es cierto que hoy reiteramos estos factores, debemos aclarar, sin embargo, que la aplicación de estos factores presupone, desde luego, la adecuada pre-sentación ante este Tribunal de un recurso perfeccionado, conforme al Art. 649 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3421. En otras palabras, ninguno de estos factores deberá ser considerado sin que antes se haya presentado y perfeccio-nado ante nos uno de los cuatro (4) recursos jurisdiccionales establecidos en el ante-dicho articulado (i.e., habeas corpus, mandamus, auto inhibitorio y quo warranto); algo que claramente no ha sucedido en este caso. No será propio invocar, ni tampoco analizaremos dichos factores cuando del recurso suija que se ha encabezado como uno de habeas corpus, mandamus, auto inhibitorio o quo warranto por razones de conveniencia procesal.


 El reconocimiento de la procedencia del “mandamus negativo” por este Tribunal hoy produce un resultado claramente anómalo y absurdo: a saber, expande la jurisdicción original de este Tribunal, en clara contravención al ordenamiento legal vigente. Disentimos por lo tanto, entendiendo que es más sabia la norma constitu-cional firmemente establecida y que hasta hoy regía en este Tribunal, a saber: que la jurisdicción y/o competencia original de este Tribunal será determinada exclusiva-*434mente por la Asamblea Legislativa, Art. V, Sec. 2, Const, del E.L.A., Chamberlain v. Delgado, 82 D.P.R. 6 (1960), Rodríguez v. Registrador, 75 D.P.R. 712 (1953).


 Algunos de los peticionarios también alegan que debido a las obligaciones que les impone la Ley Núm. 403, supra, sus funciones en la Comisión Estatal de Elecciones ya se están viendo afectadas, o se verán afectadas el día de las elecciones debido a que el trabajo en la C.E.E. “se encuentra atrasado debido a la inclusión, en bolsa separada, de las papeletas y demás material electoral relativo a la votación presidencial” o “por la extensión de tiempo para que se pudiera inscribir para votar ausentes aquellas personas que no se hubieren inscrito para votar en las elecciones generales”, o “debido a las inscripciones y exclusiones de voto ausente que se impuso como resultado de la votación presidencial Petición de mandamus, caso Núm. MD-2000-9, pág. 4. Rechazamos este argumento por frivolo.
En el supuesto de que aceptásemos la alegación de que la cantidad de trabajo de los peticionarios ha aumentado —o aumentará en algún futuro cercano— debido a la citada Ley Núm. 403 y que consecuentemente el trabajo se encuentra atrasado, aún así, eso no sería base razonable ni suficiente para impugnar la constitucionalidad de dicha ley. Conocida es la doctrina de legitimidad activa que exige que se alegue y demuestre un daño suficientemente real, inmediato, claro, preciso, palpable e inminente. Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000).
Adicionalmente, los peticionarios han hecho un esfuerzo por persuadirnos de que el “delito electoral” tipificado en el Art. 4.1 de la Ley Núm. 403 los coacciona a cumplir con la dicha ley bajo amenaza de sanción penal, y en contra de sus creencias políticas e ideológicas. No tienen razón ni nos persuaden. Idéntica disposición ha existido desde 1977 según la Ley Electoral de Puerto Rico —Art. 8.004 (16 L.P.R.A. sec. 3354)— y la Ley de Primarias Presidenciales Compulsorias —Art. 27 (16 L.P.R.A. see. 1347) — , ambas de reconocida validez constitucional a raíz del caso P.I.P. v. C.E.E., supra.


 Petición de mandamus, caso Núm. MD-2000-9, págs. 5-6.


 Íd.


 Íd.


 Íd., pág. 6.


 Petición de mandamus, caso Núm. MD-2000-8, pág. 5.


 Los peticionarios hacen otro planteamiento constitucional adicional que re-quiere nuestra breve atención, esto es, que la Ley Núm. 403 ‘Violenta el principio constitucional de la igualdad económica electoral implícito en el Artículo VI, Sección 9, de la Constitución”. Petición de mandamus, caso Núm. MD-2000-9, pág. 6. Luego de haber examinado los casos citados por los peticionarios, concluimos que ninguno aplica al caso de marras. El principio de igualdad económica electoral invocado es-tablece que cualesquiera fondos que se hagan disponibles a los partidos políticos tienen que dividirse en partes iguales. P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980).
En este caso, todos los fondos públicos aquí en cuestión se le conceden a la C.E.E. para que su presidente los utilice de acuerdo con el esquema de la Ley Núm. 403, supra. Bajo ningún concepto se trata de la concesión de un fondo de campaña para uso particular de unos partidos en sus campañas eleccionarias, como quisieran hacemos ver los peticionarios. Valga apuntar que igual señalamiento hizo el Juez Asociado Señor Hernández Denton, Juez ponente en el caso de P.I.P. v. C.E.E., supra, pág. 625 (“[l]a Ley de Primarias Presidenciales Compulsorias no le concede fondos a ningún partido político”). Por lo tanto, no podemos darle a dicha doctrina el alcance tan excesivo que le dan los peticionarios.


 Por voz del entonces Juez Presidente Señor Trías Monge.


 La única controversia jurídica que exigía un pronunciamiento de este Tribunal en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978) —insistimos— era si la asignación de fondos públicos por la Asamblea Legislativa para la celebración de la elección interna de los delegados o representantes electorales en la Convención Nacional del Partido Demócrata de Estados Unidos cumplía con el requisito constitucional de “fin público”. De hecho, ni siquiera estaba planteándose directamente la constitucionali-dad de las primarias presidenciales; eso se planteó luego en P.I.P. v. C.E.E., supra.
Por lo tanto, todas las expresiones del Tribunal en P.S.P. v. E.L.A., supra, que no estuvieron directamente relacionadas con la controversia allí planteada deberán ser consideradas como obiter dictum: o sea, expresiones que no sientan precedente jurí-dico alguno por no versar sobre controversias que estuvieron propiamente plantea-das ante este Tribunal en ese momento. Martínez v. Registrador, 54 D.P.R. 7 (1938); Ponce & Guayama Railroad Co. v. Antonetti, 17 D.P.R. 352 (1911).
Consecuentemente, concluimos que todos los pronunciamientos hechos por este Tribunal en P.S.P. v. E.L.A., supra, acerca del voto presidencial, o acerca de la cons-titucionalidad de procesos de referéndum, u otros asuntos y temas, deben conside-rarse propiamente como dicta.
“A poco que uno reflexione sobre este intento del Tribunal de adelantarse al futuro, está uno obligado a reconocer los riesgos que enfrenta un tribunal cuando pretende reglamentar conducta en ausencia de hechos y controversias concretas.” L.M. Villaronga, Derecho Constitucional, 66 (Núms. 3-4) Rev. Jur. U.P.R. 391, 411 (1997).


 De entrada, es importante señalar que la primera aseveración hecha por el Juez Asociado Señor Hernández Denton, autor de la opinión mayoritaria, fue impre-cisa: “Nos enfrentamos de nuevo a un asunto anteriormente examinado por este Foro: la validez del uso de fondos públicos para reglamentar la celebración de pri-marias presidenciales en Puerto Rico. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978)”. (Énfasis suplido.) P.I.P. v. C.E.E., supra, pág. 588. Aunque es cierto que el asunto en P.S.P. v. E.L.A., supra, era similar, e incluso, relacionado, al asunto planteado posterior-mente en P.I.P v. C.E.E., supra, no es cierto que el primer caso tratara acerca de primarias presidenciales per se. La pregunta en P.S.P. v. E.L.A., supra, fue en origen distinta: a saber, la reglamentación de elecciones internas de los representantes elec-torales del Comité Local del Partido Demócrata. Por otro lado, en P.S.P. v. E.L.A., supra, nunca estuvo ante este Tribunal la constitucionalidad de la celebración de primarias presidenciales.
Sabido es que las primarias presidenciales son para escoger el candidato a la presidencia del partido en cuestión, y no meramente los representantes electorales que acudirán a la Convención Nacional del Partido para nominar el candidato pre-sidencial escogido en las primarias.


 La opinión mayoritaria del Tribunal en este caso fue emitida por el Juez Asociado Señor Hernández Denton, a la cual se unió la Jueza Asociada Señora Na-viera de Rodón. El Juez Presidente Señor Pons Núñez emitió un voto particular de conformidad con la opinión del Tribunal. El Juez Asociado Señor Ortiz emitió un voto particular de conformidad con la opinión del Tribunal, a la cual se unió el Juez Presidente Señor Pons Núñez. El Juez Asociado Señor Alonso Alonso emitió un voto particular de conformidad con la opinión del Tribunal. Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes.


 P.I.P. v. C.E.E., supra, págs. 610-611.


 Íd., pág. 611.


 Íd., págs. 607-608.


 Íd., pág. 670.


 Íd., pág. 673.


 Íd., págs. 678-679.


 Íd., págs. 606-607.


 Véase P.I.P. v. C.E.E., supra, pág. 680, voto particular del Juez Asociado Señor Alonso Alonso.


 P.I.P. v. C.E.E., supra, pág. 611.


 De hecho, a diferencia del caso P.S.P v. E.L.A., supra, el lenguaje de la opinión en P.I.P v. C.E.E., supra, parece sugerir un análisis conforme al de escrutinio racional, en donde la constitucionalidad de las leyes aprobadas por la Asamblea Legislativa se presume y donde el peso de la prueba para establecer la inconstitu-cionalidad del estatuto recae exclusivamente en el proponente.


 P.I.P. v. C.E.E., supra, pág. 618.


 P.I.P. v. C.E.E., supra.


 P.S.P. v. E.L.A., supra.


 P.S.P. v. E.L.A., supra, pág. 608.


 Íd.


 P.I.P. v. C.E.E., supra, pág. 588.


 Íd., págs. 621-624.


 Íd., pág. 621.


 Íd., pág. 616.


 Íd., págs. 616-617.


 Íd., pág. 624.


 Íd., pág. 618.


60) Íd.


 Es importante señalar que la sentencia del Primer Circuito en el caso de Igartua II no ha advenido final y firme. La Regla 40(a)(1) de las Reglas Federales de Procedimiento Apelativo provee a las partes en un litigio, en el cual Estados Unidos sea parte, un término de cuarenta y cinco (45) días para solicitar reconsideración o una vista ante el pleno del Tribunal (rehearing en bañe). Una vez el Tribunal de Circuito federal emita una nueva decisión, o deniegue la solicitud de reconsideración al amparo de la Regla 40(a)(1), las partes cuentan con noventa (90) días adicionales para presentar una solicitud de certiorari ante el Tribunal Supremo de Estados Unidos. 28 U.S.C. sec. 2101(c) y la Regla 13 del Reglamento del Tribunal Supremo de Estados Unidos. Debido a que la sentencia del caso Igartua II no ha advenido final y firme, y a que el Gobierno de Puerto Rico ha expresado su intención de apelar dicha decisión ante el Tribunal Supremo de Estados Unidos, creemos que no es aconsejable fundamentar la decisión que emita este Tribunal en lo que fue resuelto en Igartua II.


 Véase P.I.P. v. C.E.E., supra, pág. 618.


 P.I.P. v. C.E.E., supra.


 P.S.P. v. E.L.A., supra.


 Informe del Procurador General, en autos, caso Núm. MD-2000-9.


 Véase L.M. Villaronga, Derecho Constitucional, 66 (Núms. 3-4) Rev. Jur. U.P.R. 391, 408 esc. 63 (1997). Lamentablemente, el “activismo judicial” que denota la decisión mayoritaria tiene el desafortunado efecto de ratificar la disonancia doctrinal que muchas veces ha caracterizado a este Tribunal. Véase, además, J.J. Alvarez González, Derecho Constitucional, 67 Rev. Jur. U.P.R. 847, 848 (1998).


 Véase, además, Igartua II, supra, pág. 89 (“Puerto Rico remains a colony with little prospect of exerting effective political pressure on the elected branches of government to take corrective action.”), opinión concurrente del Juez Torruella, Juez Presidente del Tribunal del Primer Circuito.


 P.I.P. v. C.E.E., supra, pág. 615.


 íd., pág. 619.


 Art. 1.3 de la Ley Núm. 403 de 10 de septiembre de 2000 (16 L.P.R.A. see. 961a).


 Íd.


 Petición de mandamus, caso Núm. MD-2000-9, págs. 5-6.


 Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Arts. 649 y 650 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sees. 3421 y 3422).


 Álvarez de Choudens v. Tribunal Superior, 103 D.P.R. 235 (1975); Partido Popular v. Junta de Elecciones, 62 D.P.R. 745 (1944).


 Voto particular de conformidad del Juez Asociado Señor Hernández Denton en Ásoc. Res. de Piñones v. J.C.A., 142 D.P.R. 599, 600 (1997), citando a D. Rivé Rivera, Recursos Extraordinarios, 2da ed., San Juan, Programa de Educación Jurí-dica Continua, 1996, pág. 110.


 La Resolución de este Tribunal citó un fragmento del voto separado que emitió el Juez Asociado Señor Dávila. Éste lee como sigue:
*460“La importancia que pueda tener una cuestión para un litigante no concede jurisdicción a un tribunal para conocer de un pleito si la ley no la establece. Respetar la ley, tanto la que gobierna la conducta de los individuos como la que gobierna la función de un tribunal, es fundamental para la permanencia de un gobierno de ley.” (Énfasis suplido.) Márquez v. Gierbolini, 100 D.P.R. 839, 841 (1972).


 Rivé Rivera, op. cit., pág. 108.


 El Vocero v. C.E.E., 130 D.P.R. 525 (1992).


 Íd.


 Rivé Rivera, op. cit., págs. 108-109.


 32 L.P.R.A. sec. 3423.


 Véanse: Álvarez de Choudens v. Tribunal Superior, 103 D.P.R. 235 (1975); Rivé Rivera, op. cit., pág. 114.


 P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).


 Íd., pág. 610.


 E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958).


 Íd., pág. 597.


 P.P.D. v. Peña Clos I, 140 D.P.R. 779 (1996).


 Baker v. Carr, 369 U.S. 186, 210 (1962).


 Noriega v. Hernández Colón, 136 D.P.R. 406, 422 (1994).


 Silva v. Hernández Agosto, 118 D.P.R. 46 (1986); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Powell v. McCormick, 395 U.S. 486 (1969).


 Baker v. Carr, supra, reafirmado en nuestra jurisdicción en Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).


 1 Rotunda y Nowak, Treatise on Constitutional Law,: Substance and Procedure 3er ed., Sec. 2.16(a), págs. 311-312 (1999).


 C.E.S., U.P.R. v. Gobernador, 137 D.P.R. 83, 102 (1994); Noriega v. Hernández Colón, 135 D.P.R. 406, 422 (1994).


 Powell v. McCormick, supra; United States v. Nixon, 418 U.S. 683 (1974); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); R. Serrano Geyls, Derecho consti-tucional de Estados Unidos y Puerto Rico, San Juan, Colegio de Abogados de Puerto Rico, 1986, Vol. I, págs. 697-698.


 L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 98 y 106.


 F.W. Scharpf, Judicial Review and The Political Question: A Functional Analysis, 75 Yale L.J. 566-597 (1966); Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994).


 Noriega Rodríguez v. Jarabo, supra.


 United States v. Nixon, 418 U.S. 683 (1974).


 P.I.P. v. C.E.E., 120 D.P.R. 580, 619 (1988).


 Íd., págs. 621-624.


 Íd., pág. 619.


 Preámbulo de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.


 N. Torres Ugena, Textos normativos de derecho internacional público, 4ta ed., Madrid, Ed. Civitas, Í994, págs. 451-464.


 Véanse: I.I. Kavass, A Guide to the United States Treaties In Force, New York, Ed. William S. Hein & Co., 1999, Book III, págs. 28 y 494; 5 Kavass, United States Treaty Index, Nueva York, Ed. William S. Hein & Co., 1995, pág. 347.


 Dicho artículo dispone lo siguiente:
“1. Se establecerá un Comité de Derechos Humanos (en adelante denominado el Comité). Se compondrá de 18 miembros, y desempeñará las funciones que señalan más adelante.
“2. El Comité estará compuesto de nacionales de los Estados Partes en el pre-sente Pacto, que deberán ser personas de gran integridad moral, con reconocida competencia en materia de derechos humanos. Se tomará en consideración la utili-dad de la participación de algunas personas que tengan experiencia jurídica.
“3. Los miembros del Comité serán elegidos y ejercerán sus funciones a título personal.”


 p0j- no constituir la decisión de dicho Tribunal una final y firme, y porque podría estar tal asunto, a tenor con el Art. 2(3)(b) del “Pacto”, supra, bajo la consi-deración del Tribunal Supremo de Estados Unidos, de presentar alguna de las partes afectadas el recurso en alzada a que tienen derecho, entiendo que la intervención de este Tribunal es una a destiempo y exhibe una falta de deferencia al foro judicial federal.